 

Exhibit 10.1

 



AGREEMENT AND PLAN OF MERGER

BY AND AMONG


KINGDOM KONCRETE, INC.,

LATITUDE GLOBAL ACQUISITION CORP.

 

AND

Latitude 360, Inc.


DATED AS OF APRIL 9, 2014

 

 

 

 

 

TABLE OF CONTENTS



        Page No.                     ARTICLE I THE MERGER         1   1.1. The
Merger   1   1.2. Closing, Effective Time   2   1.3. Effects of Merger   2  
1.4. Articles of Incorporation   2   1.5. Bylaws   2   1.6. Directors and
Officers   2           ARTICLE II EFFECT OF THE MERGER ON CAPITAL STOCK 2      
      2.1. Conversion of Capital Stock   3   2.2. Exchange of Interests   3  
2.3. Certain Adjustments   5   2.4. Convertible Preferred Stock; Convertible
Notes, etc   5   2.5. No Indebtedness or Expenses   6   2.6. Additional Action  
6   2.7. Taking of Necessary Action; Further Action   7   2.8. Dissenters’
Rights   7           ARTICLE III REPRESENTATIONS AND WARRANTIES OF L360 7      
    3.1. Organization and Qualification   7   3.2. Equity Investments   8   3.3.
Authority to Execute and Perform Agreement   8   3.4. Binding Effect   8   3.5.
Capitalization   8   3.6. Vote Required; Board of Directors’ Approval   9   3.7.
Litigation   9   3.8. Title to Properties; Absence of Liens   9   3.9.
Compliance with Laws   9   3.10. Consent and Approvals   10   3.11.
Non-contravention   10   3.12. Material Contracts   10   3.13. Taxes   10  
3.14. Financial Statements   11   3.15 Books and Records   12   3.16.
Intellectual Property   12   3.17. Environmental Matters   12   3.18 Real
Property   13   3.19. Labor Matters   13   3.20. Absence of Liabilities   13  
3.21. Absence of Certain Changes or Events   13   3.22. Full Disclosurte   14  
3.23. Real Property Leases   14   3.24 Insurance   14   3.25. Employee Benefits
  15   3.26. Board of Directors Action   15   3.27. Articles of Incorporation,
Bylaws, and Minute Books   15           ARTICLE IV REPRESENTATIONS AND
WARRANTIES OF THE COMPANY AND MERGER SUB 15             4.1. Organization and
Qualification; Subsidiaries   15   4.2. Equity Investment   16   4.3. Authority
to Execute and Perform Agreement   16   4.4. Binding Effect   16   4.5.
Capitalization   16   4.6. Approvals   17   4.7. SEC Reports and Financial
Statements   17   4..8. No Material Adverse Change   18   4.9. Books and Records
  18   4.10. Litigation   18   4.11. Absence of Liabilities   18   4.12. Title
to Properties; Absence of Liens   19   4.13. Compliance with Laws   19   4.14.
Intellectual Property   19   4.15. Non-Contravention   19   4.16. Consents and
Approvals   19   4.17. Material Contracts   19   4.18. Taxes   20   4.19.
Environmental Matters   21   4.20. Real Property   22   4.21. Broker’s Fees   22
4.22. Labor Matters   22   4.23 Articles of Incorporation, Bylaws, and Minute
Books   22   4.24. Full Disclosure   22           ARTICLE V ADDITIONAL
AGREEMENTS OF THE PARTIES 22             5.1. Actions Pending Closing   22  
5.2. L360 Shareholders’ Approval   24   5.3. Efforts; Consents   25   5.4.
Filing of Tax Returns; Payment of Taxes   25   5.5. Access to Information 25  
5.6. Confidentiality   26   5.7. Notification of Certain Matters   26   5.8.
Non-Solicitation   27   5.9. Further Assurances   28   5.10. Public Disclosure  
28   5.11. Board of Directors   28   5.12. Compliance with Securities Laws
Relating to the Issuance of the Merger Shares 28   5.14. Reorganization   28  
5.15. Reasonable Commercial Efforts and Further Assurances   28   5.16
Indemnification   29   5.17. Payment of Certain Expenses by L360   29   5.18.
Survival of Representations and Warranties   29   5.19. Spin-Off of Kingdom
Concrete, Inc., Subsidiary   29         ARTICLE VI CONDITIONS TO CLOSING 29    
        6.1. Conditions to Each Party’s Obligations to Consummate the
Transactions 29   6.2. Conditions to Obligations of the Company, Kingdom Texas
and Merger Sub to Consummate the Transactions 30   6.3. Conditions to
Obligations of L360 to Consummate the Transactions 31           ARTICLE VII
TERMINATION 32             7.1. Termination   32   7.2. Effect of Termination  
33   7.3 Expenses; Termination Fees   33           ARTICLE VIII MISCELLANEOUS 34
            8.1. Certain Definitions; Rules of Construction   34   8.2. Waivers
and Amendments   39   8.3. Governing Law   39   8.4. Notices   39   8.5. Section
Headings   40   8.6. Counterparts   40   8.7. Assignments   41   8.8. Entire
Agreement; Enforceability   41   8.9. Severability   41           Exhibits      
        Exhibit A Form of Investment Letter              



Schedules           Schedule 2.2(c) List of L360 Shareholders   Schedule 2.4(a)
List of Convertible Securities Not Converting at Closing   Schedule 3.2 L360
Equity Investments   Schedule 3.5 L360 Capitalization   Schedule 3.7 L360
Litigation   Schedule 3.8 L360 Title to Properties; Absence of Liens   Schedule
3.10 L360 Consents and Approvals   Schedule 3.12 L360 List of Material Contracts
  Schedule 3.16 L360 Intellectual Property   Schedule 3.18 L360 Real Property  
Schedule 3.20 L360 Absence of Liabilities   Schedule 3.21 L360 Absence of
Certain Changes or Events.   Schedule 3.23 L360 List of Real Property Leases and
Subleases   Schedule 3.24 L360 List of Insurance   Schedule 4.7 Company SEC
Reports and Financial Statements   Schedule 4.8 Company Changes Since December
31, 2013   Schedule 4.11 Company Absence of Liabilities   Schedule 4.16 Company
Consents and Approvals   Schedule 4.17 Company List of Material Contracts  
Schedule 4.18 Company Taxes        



 

 

[Remainder of Page Intentionally Left Blank]

 

 

 

AGREEMENT AND PLAN OF MERGER

THIS AGREEMENT AND PLAN OF MERGER (this “Agreement”), dated as of April 8, 2014,
is entered into by and among KINGDOM KONCRETE, INC., a Nevada corporation (the
“Company”), LATITUDE GLOBAL ACQUISITION CORP., a Florida corporation and a
wholly-owned subsidiary of the Company (the “Merger Sub”), and LATITUDE 360,
INC., a Florida corporation (“L360”). The Company, the Merger Sub and L360 each,
individually a “party” or, collectively, the “parties.”

W I T N E S S E T H:

WHEREAS, the respective Boards of Directors of the Merger Sub and L360 have each
approved the merger of the Merger Sub with and into L360, with L360 surviving
(the “Merger”), on the terms and conditions contained herein and in accordance
with the Florida Business Corporation Act (the “FLBCA”), and have determined
that the Merger and the transactions contemplated herein are advisable and in
the best interest of their respective entities and shareholders;

WHEREAS, the Board of Directors of the Company has approved the provisions of
this Agreement, applicable to the Company including, without limitation, the
issuance of shares of common stock, par value $0.001 per share of the Company,
in connection with the Merger, as more specifically provided in this Agreement;

WHEREAS, the parties hereto desire to make certain representations, warranties,
covenants and agreements in connection with the Merger and to prescribe various
conditions to the Merger; and

WHEREAS, for U.S. federal income tax purposes, it is intended that the Merger
qualify as a reorganization under the provisions of Section 368(a) and Section
351 of the Code, and that this Agreement shall constitute a “plan of
reorganization” for the purposes of Section 368 and Section 351 of the Code.

NOW THEREFORE, in consideration of the mutual representations, warranties,
covenants and agreements contained herein, and intending to be legally bound
hereby, the parties hereto agree as follows:

Article I
THE MERGER

1.1.            The Merger. Upon the terms and subject to the conditions of this
Agreement, at the Effective Time (as defined below), the Merger Sub shall be
merged with and into L360 in accordance with the applicable provisions of the
FLBCA and in accordance with this Agreement, and the separate existence of the
Merger Sub shall cease. L360 shall be the surviving corporation in the Merger
(hereinafter sometimes referred to as the “Surviving Corporation”), and shall
continue under the laws of Florida. The Surviving Corporation shall be operated
as a wholly-owned subsidiary of the Company. The Merger shall have the effects
specified in this Agreement, the Certificate of Merger (as defined below) and
the applicable provisions of the FLBCA.

1.2.            Closing; Effective Time. Subject to the satisfaction or waiver
of all of the conditions to Closing contained in Article VI, the closing of the
Merger (the “Closing”), shall take place at the offices of Davisson &
Associates, PA, 4124 Quebec Avenue North, Suite 306, Minneapolis, MN 55427
(“Davisson”), as soon as practicable (but not later than 5 Business Days) after
the satisfaction or waiver of the conditions to Closing contained in Article VI
(other than those conditions that by their nature are to be satisfied at the
Closing, but subject to the fulfillment or waiver of those conditions), unless
another date or place is agreed to in writing by the parties hereto. The date on
which the Closing actually occurs is hereinafter referred to as the “Closing
Date.” As soon as is practicable after the Closing, the parties hereto shall
cause the Merger to be consummated by delivering to the Secretary of State of
the State of Florida a Certificate of Merger (the “Certificate of Merger”), in
such form as required by, and executed and acknowledged in accordance with, the
relevant provisions of the FLBCA. The Merger shall become effective as of the
date and at such time (the “Effective Time”) as the Certificate of Merger is
filed with the Secretary of State of the State of Florida with respect to the
Merger, but not later than May 2, 2014 (the “Outside Closing Date”).

1.3.            Effects of Merger. The Merger shall have the effects set forth
in the applicable provisions of the FLBCA. Without limiting the generality of
the foregoing, and subject thereto, at the Effective Time, all the properties,
rights, privileges, powers and franchises of the Merger Sub shall vest in the
Surviving Corporation, and all debts, liabilities and duties of Merger Sub shall
become the debts, liabilities and duties of the Surviving Corporation.

1.4.            Articles of Incorporation. The Articles of Incorporation of L360
in effect immediately prior to the Effective Time shall become, from and after
the Effective Time, the Articles of Incorporation of the Surviving Corporation,
until amended or repealed in accordance with the terms thereof and with
Applicable Law.

1.5.            Bylaws. The Bylaws of L360 in effect immediately prior to the
Effective Time shall become, from and after the Effective Time, the Bylaws of
the Surviving Corporation, until thereafter amended or repealed in accordance
with the terms thereof and with Applicable Law.

1.6.            Directors and Officers. The directors and officers of L360
immediately prior to the Effective Time shall become at the Effective Time, the
directors and officers of the Surviving Corporation, each to hold office from
the Effective Time in accordance with the Articles of Incorporation and Bylaws
of the Surviving Corporation until their respective successors are duly elected
or appointed and qualify, or they resign or are removed. In addition, the
officers and directors of L360 shall be appointed as officers and directors of
the Company immediately after the Effective Time, in accordance with the
Articles of Incorporation and Bylaws of the Company until their respective
successors are duly elected or appointed and qualify, or they resign or are
removed.

Article II
EFFECT OF THE MERGER ON CAPITAL STOCK

2.1.            Conversion of Capital Stock. As of the Effective Time, by virtue
of the Merger and without any action on the part of the parties or the
registered holders of any shares of capital stock of the Company (each a
“Company Stockholder,” and collectively, the “Company Stockholders”):

(a)                Subject to adjustment at Closing as may be required
hereunder, each share of common stock of L360, par value $0.001 per share, (the
“L360 Common Stock”), assuming that there are no shares of L360 Common Stock
that are Dissenting Shares, shall be converted into the right to receive
approximately 2.7874899 shares (the “Conversion Rate”) of a fully paid and
non-assessable share of common stock, par value $0.001 per share, of the Company
(the “Company Common Stock”). To the extent that there are any Dissenting
Shares, the Conversion Rate shall be appropriately adjusted, along with any
other adjustments provided for in this Agreement, so that immediately after the
Effective Time, the holders of the L360 Common Stock (each an “L360 Shareholder”
and collectively the “L360 Shareholders”) shall own, in the aggregate, One
Hundred Fifty Four Million Seven Hundred Thirty Five Thousand Five Hundred Four
(154,735,504) shares of Company Common Stock (on a fully diluted as converted
basis) (the “Merger Shares”). The Merger Shares will represent approximately
ninety-nine and three tenths of one percent (99.3%) of the issued and
outstanding shares of Company Common Stock after giving effect to (i) a reserve
for the issuance of approximately Four Million One Hundred Forty Two Thousand
Five Hundred Ninety Six (4,142,596) shares of Company Common Stock to new
investor(s) and (ii) approximately One Million One Hundred Twenty One Thousand
Nine Hundred (1,121,900) shares of Company Common Stock retained by certain
existing shareholders of the Company.

(b)               At the Effective Time, all shares of L360 Common Stock, other
than any shares of L360 Common Stock that are Dissenting Shares, shall no longer
be outstanding and shall automatically be cancelled and retired and shall cease
to exist, and each L360 Shareholder shall cease to have any rights with respect
thereto, except the right to receive the Merger Shares.

(c)                No fraction of a share of Company Common Stock will be
issued, but in lieu of such issuance, the number of shares of Company Common
Stock issued to each L360 Shareholder who would otherwise be entitled to a
fraction of a share of Company Common Stock (after aggregating all fractional
shares of Company Common Stock to be received by such L360 Shareholder) shall be
rounded to the nearest whole share (with 0.5 being rounded up).

(d)               Notwithstanding the foregoing, no amounts shall be payable at
or after the Effective Time with respect to any Dissenting Shares (defined
below) or any shares of L360 Common Stock with respect to which dissenters’
rights have not terminated. In the case of Dissenting Shares, payment shall be
made in accordance with Section 2.9 herein and the FLBCA. In the case of any
shares with respect to which dissenters’ rights have not terminated as of the
Effective Time, if such shares of L360 Common Stock become Dissenting Shares,
payment shall be made in accordance with Section 2.9 herein and the FLBCA, and
if, instead, the dissenters’ rights with respect to such Company Shares
irrevocably terminate after the Effective Time, such shares shall be entitled
only to receive the applicable Merger Shares upon delivery of the certificate(s)
representing the applicable shares of L360 Common Stock.

2.2.            Exchange of Interests.

(a)                Procedure. At least five (5) days prior to the Closing Date,
the L360 Shareholders shall deposit, or shall cause to be deposited, with
Signature Stock Transfer Inc. (the “Exchange Agent”), in accordance with
transmittal instructions delivered by the Exchange Agent to the L360
Shareholders on behalf of the Company, certificates representing the shares of
L360 Common Stock (other than any shares of L360 Common Stock that are
Dissenting Shares), accompanied by stock powers duly executed in blank or duly
executed instruments of transfer and any other documents that are necessary to
transfer to the Company good and valid title to the shares of L360 Common Stock
free and clear of all Liens. All certificates representing the shares of L360
Common Stock surrendered to the Exchange Agent on the Company’s behalf shall be
canceled by the Exchange Agent at the Effective Time. Each certificate
representing shares of L360 Common Stock (other than any certificate
representing Dissenting Shares) shall be deemed, from and after the Effective
Time, to represent only the right to receive the applicable Merger Shares in
accordance with this Agreement.

(b)               Lost Stock Affidavit. In the event any certificate
representing any shares of L360 Common Stock shall have been lost, stolen or
destroyed, the Board of Directors of the Company may, in its sole discretion,
and as condition precedent to the issuance of the Merger Shares in consideration
therefor pursuant to this Agreement, require the owner of such lost, stolen or
destroyed certificate to submit to the Company an affidavit stating that such
stock certificate was lost, stolen or destroyed and to give the Company an
indemnity in customary form against any Claim that may be made against the
Company with respect to the certificate alleged to have been lost, stolen or
destroyed.

(c)                Merger Shares. The Company shall use its best efforts to
deliver (or cause the Exchange Agent to deliver), within five (5) Business Days,
but in no event more than ten (10) Business Days, after the delivery of the
applicable certificates and transfer documents described in Section 2.2(a), to
each of the applicable L360 Shareholders, in connection with the Merger and in
consideration for the conversion of the shares of L360 Common Stock,
certificates representing the Merger Shares issued in the names of the L360
Shareholders as of the Closing Date. The L360 Shareholders of record as of the
date of this Agreement, and the number of L360 Common Stock owned by each L360
Shareholder, are set forth on Schedule 2.2(c), which schedule shall be updated
to reflect the L360 Shareholders of record and their corresponding ownership as
of the Closing Date and such updated Schedule 2.2(c) shall be delivered to the
Company and the Exchange Agent no later than the day immediately prior to the
Closing Date. If any of the certificates issuable with respect to the Merger
Shares are to be issued in the name of a person other than an L360 Shareholder
of record, it shall be a condition to the issuance of such Merger Shares that
(i) the request shall be in writing and properly documented (e.g., assigned,
endorsed or accompanied by appropriate stock powers), (ii) such transfer shall
otherwise be proper and in accordance with all applicable federal and state
laws, rules, regulations or orders, and (iii) the person requesting such
transfer shall pay to the Company any transfer or other taxes payable by reason
of the foregoing or establish to the satisfaction of the Company that such taxes
have been paid or are not required to be paid. Notwithstanding the foregoing,
none of the Company, L360 or any of their respective Affiliates, subsidiaries,
directors, officers, agents and employees shall be liable to a shareholder for
any Merger Shares issued to such shareholder pursuant to this Section 2.2(c)
that are delivered to a public official pursuant to applicable abandoned
property, escheat or similar laws.

(d)               No Interest. All Merger Shares issued upon exchange of the
L360 Common Stock in accordance with the terms hereof shall be deemed to have
been issued or paid in full satisfaction of all rights pertaining to such shares
of Company Common Stock.

(e)                Legend. It is understood that the certificates evidencing the
Merger Shares will bear the legends in substantially the form set forth below:

(i)                 THE SECURITIES REPRESENTED HEREBY HAVE NOT BEEN REGISTERED
UNDER THE SECURITIES ACT OF 1933, AS AMENDED (THE “ACT”), OR UNDER THE
SECURITIES LAWS OF ANY OTHER JURISDICTIONS. THESE SECURITIES ARE SUBJECT TO
RESTRICTIONS ON TRANSFERABILITY AND RESALE AND MAY NOT BE TRANSFERRED OR RESOLD
EXCEPT AS PERMITTED UNDER THE ACT AND THE APPLICABLE STATE SECURITIES LAWS,
PURSUANT TO REGISTRATION OR EXEMPTION THEREFROM. INVESTORS SHOULD BE AWARE THAT
THEY MAY BE REQUIRED TO BEAR THE FINANCIAL RISKS OF THIS INVESTMENT FOR AN
INDEFINITE PERIOD OF TIME. THE ISSUER OF THESE SECURITIES MAY REQUIRE AN OPINION
OF COUNSEL IN FORM AND SUBSTANCE SATISFACTORY TO THE ISSUER TO THE EFFECT THAT
ANY PROPOSED TRANSFER OR RESALE IS IN COMPLIANCE WITH THE ACT AND ANY APPLICABLE
STATE SECURITIES LAWS;

(ii)               Any additional legend required by Applicable Law.

The legend set forth in (i) above shall be removed from any certificate
evidencing such Merger Shares upon delivery to the Company of an opinion by
counsel, reasonably satisfactory to the Company, that such security can be
freely transferred without such a registration statement being in effect or that
one is in effect, and that such transfer will not jeopardize the exemption or
exemptions from registration pursuant to which the Company issued such Merger
Shares.

2.3.            Certain Adjustments. If after the date hereof and prior to the
Effective Time and to the extent permitted by this Agreement, the outstanding
L360 Common Stock or Company Common Stock shall be changed into a different
number, class or series of shares by reason of any reclassification,
recapitalization or combination, forward stock split, reverse stock split, stock
dividend or rights issued in respect of such stock, or any similar event shall
occur (any such action, an “Adjustment Event”), the number of Merger Shares
issued in exchange for each L360 Shareholder shall be adjusted correspondingly
to provide to the L360 Shareholders the right to receive the same economic
effect as contemplated by this Agreement immediately prior to such Adjustment
Event.

2.4.            Convertible Preferred Stock; Convertible Notes, etc.

(a)                L360 Convertible Securities. Except for certain convertible
securities which will not convert into L360 Common Stock at or prior to the
Effective Time (the “L360 Non-Converting Securities”), each outstanding share of
preferred stock, par value $0.001 per share, of L360 (the “L360 Preferred
Stock”) convertible into L360 Common Stock, each warrant to purchase L360 Common
Stock (a “L360 Warrant”), and any other security of L360 exchangeable for or
convertible into shares of L360 Common Stock, (referred to hereafter
collectively as the “L360 Convertible Securities”) shall be exchanged or
converted into shares of L360 Common Stock immediately prior to Closing such
that the shares of L360 Common Stock issued upon conversion, along with the
shares of Company Common Stock underlying the L360 Exchange Convertible
Securities (defined below), shall represent the right to receive the Merger
Shares. The L360 Non-Converting Securities as of the date of this Agreement are
set forth on Schedule 2.4(a), which schedule shall be updated to reflect the
L360 Non-Converting Securities as of the Closing Date and such updated Schedule
2.4(a) shall be delivered to the Company no later than the day immediately prior
to the Closing Date.

(b)               L360 Exchange Convertible Securities. At the Effective Time,
to the extent not exercised prior to the Effective Time, each of the L360
Non-Converting Securities shall be automatically exchanged into a like security
of the Company (the “L360 Exchange Convertible Securities”) on the same terms
and conditions as the holder of each of the L360 Non-Converting Securities had
immediately prior to the Effective Time; provided, however, that (i) the total
number of shares of Company Common Stock underlying the L360 Exchange
Convertible Securities shall be equal to the total number of shares of L360
Common Stock underlying the L360 Non-Converting Securities, immediately prior to
the Closing, multiplied by the Conversion Rate and (ii) the aggregate ownership
of the L360 Shareholders, inclusive of the shares of Company Common Stock
underlying the L360 Exchange Convertible Securities, shall not exceed the Merger
Shares. At the Effective Time, the Company shall expressly assume the due and
punctual observance and performance of each and every covenant contained in, and
condition of, the L360 Exchange Convertible Securities to be performed and
observed by L360 and all the obligations and liabilities thereunder.

(c)                Confirmation. As promptly as practicable after the Effective
Time, the Company shall deliver to each holder of an L360 Exchange Convertible
Securities a duly executed confirmation that the Company has expressly assumed
the due and punctual observance and performance of each and every covenant
contained in, and condition of, the applicable L360 Non-Converting Securities to
be performed and observed by L360 and all the obligations and liabilities
thereunder.

(d)               Shares Reserved. The number of shares of Company Common Stock
issuable upon exercise of the L360 Exchange Convertible Securities shall be
reserved by the Company out of authorized but unissued Company Common Stock for
issuance upon exercise in full of all L360 Exchange Convertible Securities after
the Effective Time.

2.5.            No Indebtedness or Expenses. Except as expressly set forth
herein, including any Schedule annexed to this Agreement, immediate prior to the
Closing, the Company shall have no indebtedness, accounts payable or accrued
expenses of any kind with the exception of transfer agent fees and such other
miscellaneous fees that in the aggregate shall not exceed $2,000.

2.6.            Additional Action. The Surviving Corporation may, at any time
after the Effective Time, take any action, including executing and delivering
any document, in the name and on behalf of L360, necessary to consummate the
Merger and confirm the effectiveness of the Merger, so long as such action is
not inconsistent with this Agreement.

2.7.            Taking of Necessary Action; Further Action. If, at any time
after the Effective Time, any further action is necessary or desirable to carry
out the purposes of this Agreement and to vest the Surviving Corporation with
full right, title and possession to all assets, property, rights, privileges,
powers and franchises of the L360 and the Merger Sub, the officers and directors
of L360 and the Merger Sub are fully authorized in the name of their respective
corporations or otherwise to take, and will take, all such lawful and necessary
action, so long as such action is not inconsistent with this Agreement.

2.8.            Dissenters’ Rights. Shares of L360 Common Stock that have not
been voted to approve the Merger transaction contemplated by this Agreement or
consented thereto in writing and with respect to which appraisal rights have
been properly exercised in accordance with the FLBCA (“Dissenting Shares”) will
not be converted into the right to receive the Merger Shares otherwise payable
with respect to such L360 Common Stock at or after the Effective Time, but will
instead be converted into the right to receive from the Surviving Corporation
such consideration as may be determined to be due with respect to such
Dissenting Shares pursuant to the provisions of the FLBCA. If a holder of
Dissenting Shares (a “Dissenting Shareholder”) withdraws his or her demand for
such payment and appraisal or becomes ineligible for such payment and appraisal,
then, as of the Effective Time or the occurrence of such event of withdrawal or
ineligibility, whichever last occurs, such holder’s Dissenting Shares will cease
to be Dissenting Shares and will be converted into the right to receive, and
will be exchangeable for, the Merger Shares in accordance with Section 2.2 of
this Agreement. L360 will give the Company and Merger Sub prompt notice of any
demand received by L360 from a holder of Dissenting Shares for appraisal of such
Dissenting Shareholder’s shares of L360 Common Stock, and the Company shall have
the right to participate in all negotiations and proceedings with respect to
such demand. Each Dissenting Shareholder who, pursuant to the provisions of the
FLBCA, becomes entitled to payment of the value of the Dissenting Shares will
receive payment therefor but only after the value therefor has been agreed upon
or finally determined pursuant to such provisions. Any portion of the Merger
Shares that would otherwise have been payable with respect to Dissenting Shares
if such shares of L360 Common Stock were not Dissenting Shares will be issued to
the other L360 Shareholders, as a result of an adjustment to the Conversion
Rate, as described in Section 2.1(a).

Article III
REPRESENTATIONS AND WARRANTIES OF L360

Except as set forth on the disclosure schedules, L360 hereby represents and
warrants to the Company as follows:

3.1.            Organization and Qualification. L360 is a corporation duly
organized, validly existing and in good standing under the laws of its
jurisdiction of incorporation, has requisite corporate power and authority and
governmental approvals to own, lease and operate its properties and to carry on
its business as currently conducted. L360 is duly qualified or licensed to do
business and is in good standing in each jurisdiction in which the ownership or
leasing of its property or the conduct of its business requires such
qualification or licensing, except where the failure to be so qualified or
licensed or in good standing would not, individually or in the aggregate, have a
Material Adverse Effect on L360.

3.2.            Equity Investments. L360 has no subsidiaries (each a
“Subsidiary” and collectively, “Subsidiaries”) and does not own any equity
interest in any other corporation or in any partnership, limited liability
company or other form of business entity, except as set forth on Schedule 3.2.
Each Subsidiary is a corporation, limited liability company or other entity,
duly organized, validly existing and in good standing under the laws of its
jurisdiction of incorporation, has requisite corporate power and authority and
governmental approvals to own, lease and operate its properties and to carry on
its business as currently conducted. Each Subsidiary is duly qualified or
licensed to do business and is in good standing in each jurisdiction in which
the ownership or leasing of its property or the conduct of its business requires
such qualification or licensing, except where the failure to be so qualified or
licensed or in good standing would not, individually or in the aggregate, have a
Material Adverse Effect on such Subsidiary.

3.3.            Authority to Execute and Perform Agreement. L360 has the
requisite power and all authority required to enter into, execute and deliver
this Agreement and the other Transaction Documents to which it is a party, to
perform its obligations hereunder and thereunder and to consummate the
transactions contemplated hereby and thereby (collectively, the “Transactions”).
The execution, delivery and performance by L360 of this Agreement and the other
Transaction Documents to which it is a party, and the consummation by L360 of
the Transactions have been duly authorized and approved by all necessary
corporate action.

3.4.            Binding Effect. This Agreement has been validly executed and
delivered by L360 and, assuming the due execution and delivery hereof by the
Company, constitutes a valid and binding obligation of L360, enforceable against
L360 in accordance with its terms, except to the extent such enforceability may
be limited by (i) bankruptcy, insolvency, reorganization, moratorium or other
similar laws of general applicability affecting or relating to enforcement of
creditors’ rights generally, and (ii) general equitable principles (regardless
of whether such enforceability is considered in equity or at law).

3.5.            Capitalization. The authorized capital stock of L360 consists of
110,000,000 shares of capital stock, (a) 100,000,000 of which shares are
designated as common stock, $0.001 par value per share, and of which ________
shares are issued and outstanding, as of the date of this Agreement, and (ii)
10,000,000 of which shares are designated as preferred stock, $0.001 par value
per share, and of which _______ shares are issued and outstanding as of the date
of this Agreement. All of the issued and outstanding shares of L360 Common Stock
and L360 Preferred Stock are duly authorized, validly issued, fully paid,
nonassessable and free of all preemptive rights. All of the outstanding shares
L360 Common Stock and other securities of L360 have been duly and validly issued
in compliance with federal and state securities laws. Except as set forth on
Schedule 3.5, there are no existing options, rights, subscriptions, warrants,
unsatisfied preemptive rights, calls, commitments or agreements relating to (i)
the authorized and unissued stock interests of L360, or (ii) any securities or
obligations convertible into or exchangeable for, or giving any Person any right
to subscribe for or acquire from L360, any stock interests of L360 and no such
convertible or exchangeable securities or obligations are outstanding. There are
no dividends which have accrued or been declared but are unpaid on the capital
stock of L360 and there are no outstanding or authorized stock appreciation,
phantom stock or similar rights with respect to L360. All of the issued and
outstanding shares of L360’s capital stock are free and clear of any Liens or
other agreements adversely effecting title to such shares or Claims (other than
those created by virtue of this Agreement or by the Company). Prior to the
Closing, all L360 Convertible Securities, except those for those securities
listed on Schedule 2.4(a) (as updated in connection with Closing), shall be
either cancelled, exchanged for or converted into shares of L360 Common Stock so
that immediately prior to the Closing, except for those securities listed on
Schedule 2.4(a) (as updated in connection with Closing), L360 shall have no
outstanding options, rights, subscriptions, warrants, unsatisfied preemptive
rights, calls, commitments or agreements with respect to any of the securities
described in clauses (i) and (ii) above.

3.6.            Vote Required; Board of Directors’ Approval. The only vote
necessary with respect to L360’s approval of the Merger is the affirmative vote
of the L360 Shareholders holding at least a majority of the outstanding shares
of L360 Common Stock. The Board of Directors of L360, by resolutions duly
adopted at a meeting duly called and held at which a quorum was present or by
the unanimous written consent in lieu of such a meeting, has approved this
Agreement, the other Transaction Documents to which L360 is a party, the Merger
and the Transactions in accordance with the requirements of the FLBCA.

3.7.            Litigation. There are no judicial, governmental, administrative
or arbitral actions, Claims, suits or proceedings or investigations which
involve amounts in excess of $250,000 (collectively, “Material Legal
Proceedings”) pending or, to the Knowledge of L360, threatened against or
involving L360, any of the Subsidiaries, or any of their respective properties
or assets, except as set forth on Schedule 3.7. There are no outstanding orders,
judgments, injunctions, awards or decrees of any court, governmental or
regulatory body or arbitration tribunal involving amounts in excess of $250,000
against or involving L360, any of the Subsidiaries, or, to the Knowledge of
L360, any of their respective officers, directors, employees or agents (in such
person’s capacity as an officer, director, employee or agent of L360 or any such
Subsidiary, and not personally).

3.8.            Title to Properties; Absence of Liens. L360 and each of its
Subsidiaries, as applicable, has (i) good and marketable title free and clear of
any and all Liens and encumbrances of any kind in and to all of its assets and
properties necessary for the conduct of its respective businesses and (ii)
sufficient rights to all of their respective assets and properties to permit
them to carry on their respective businesses as currently contemplated, whether
real, personal or fixed, free and clear of all Liens, in each case, except (a)
for Liens set forth on Schedule 3.8, (b) for Liens for Taxes not yet due and
payable or which L360 or any applicable Subsidiary is contesting in good faith
and for which adequate reserves have been established, (c) for such properties
and assets as may have been sold since the date hereof in the ordinary course of
business, and (d) for Liens not securing debt that do not materially detract
from the value or materially interfere with the use of the property subject
thereto (collectively, “Permitted Liens”).

3.9.            Compliance with Laws. Neither L360 nor any Subsidiary is in
violation of, default under, or conflict with, any applicable order, consent,
approval, authorization, registration, declaration, filing, judgment,
injunction, award, decree or writ of any Governmental Body or court of competent
jurisdiction (collectively, “Orders”) or any Applicable Law, except for any such
violations that would not, individually or in the aggregate, have a Material
Adverse Effect on L360 or any such Subsidiary.

3.10.        Consents and Approvals. Except for (i) those consents, approvals,
orders, authorizations, filings or notices set forth on Schedule 3.10, (ii)
applicable requirements of the Securities Act, the Exchange Act or state
securities or “blue sky” laws (“Blue Sky Laws”), and (iii) the Certificate of
Merger, no consent, approval or authorization of, filing with, or notice to, any
Governmental Body is required by L360 in connection with the execution, delivery
and performance by L360 of this Agreement or any of the other Transaction
Documents to which L360 is a party, each and every agreement contemplated hereby
and thereby, and the consummation by L360 of the Transactions.

3.11.        Non-contravention. The execution and delivery of this Agreement and
the other Transaction Documents by L360, the performance by L360 of its
obligations hereunder and thereunder, and the consummation of the Transactions
contemplated hereby and thereby by L360 (A) do not and will not conflict with,
or result in a breach or violation of (i) any provision of L360’s charter or
bylaws, (ii) any applicable laws, (iii) any material agreement, contract, lease,
license or instrument to which L360 or any of its Subsidiaries is a party, or by
which it, its Subsidiaries or any of their respective properties or assets are
bound and (B) will not result in the creation or imposition of any Lien upon any
of the property or assets of L360 or any of its Subsidiaries pursuant to any
provision of any contract or Lien.

3.12.        Material Contracts. Schedule 3.12 sets forth all Material Contracts
to which either L360 or any of its Subsidiaries is a party. L360 has delivered
to or made available to the Company a correct and complete copy of each Material
Contract. With respect to each such Material Contract, (a) such Material
Contract is legal, valid, binding and enforceable and in full force and effect
with respect to L360 or its Subsidiaries, as applicable, and, to L360’s
Knowledge, such Material Contract is legal, valid, binding and is enforceable
and in full force and effect with respect to each other party thereto (in each
case except as enforceability may be limited by bankruptcy, insolvency,
fraudulent conveyance, reorganization, moratorium or other similar laws
affecting the enforcement of creditor’s rights generally, and except that the
availability of equitable remedies, including specific performance, is subject
to the discretion of the court before which any proceeding therefor may be
brought) and (b) (i) neither L360 nor any of its Subsidiaries has received
written notice, from any Person, claiming that L360 or any of its Subsidiaries
is in breach or default under any Material Contract, (ii) to L360’s Knowledge,
no other party to any such Material Contract is in breach or default of any
Material Contract and (iii) to L360’s Knowledge, no event has occurred which
with notice or lapse of time would constitute a breach or default under any
Material Contract; except, in each case, for breaches, defaults and events that
would not have a Material Adverse Effect on L360 or any of its Subsidiaries.
Neither L360 nor any of its Subsidiaries is a party to any oral contract,
agreement or other arrangement which, if reduced to written form, would be
required to be listed on Schedule 3.12 under the terms of this Section 3.12.

3.13.        Taxes.

(a)                Filing of Tax Returns. L360 and each of its Subsidiaries, as
applicable, has timely filed, or has had timely filed on its behalf, with the
appropriate Taxing authorities all Tax Returns in respect of Taxes it is
required to file. The Tax Returns filed (including any amendments thereto) are
complete and accurate in all material respects. Neither L360 nor any Subsidiary
has requested any extension of time within which to file any Tax Return in
respect of any Taxes, which Tax Return has not since been filed in a timely
manner. To the Knowledge of L360, no Claim has ever been made by any Taxing
authority in a jurisdiction where L360 or any of its Subsidiaries does not file
Tax Returns, or has Tax Returns filed on its behalf, that L360 or any such
Subsidiary is or may be subject to taxation by that jurisdiction, or liable for
Taxes owing to that jurisdiction.

(b)               Payment of Taxes. All Taxes owed by L360 and its Subsidiaries
(whether or not shown as due on any Tax Returns) have been paid in full. L360
and each of its Subsidiaries has withheld and paid all Taxes required to have
been withheld and paid in connection with amounts paid or owing to any employee,
independent contractor, creditor, shareholder, or other third party. L360 and
each of its Subsidiaries has made all required estimated Tax payments sufficient
to avoid any underpayment penalties. The unpaid Taxes of L360 and all of its
Subsidiaries (A) do not, as of the Closing Date, exceed the reserve for Tax
liability (rather than any reserve for deferred Taxes established to reflect the
timing differences between book and Tax income) set forth on the face of L360’s
and its Subsidiaries’ most recent balance sheets (rather than any notes thereto)
and (B) do not exceed that reserve as adjusted for the passage of time through
the Closing Date in accordance with the past custom and practice of L360 and
each of its Subsidiaries in filing, or having filed on its behalf, its Tax
Returns. The charges, accruals and reserves on the books of L360 and each of its
Subsidiaries in respect of any liability for Taxes (x) based on or measured by
net income for any years not finally determined, (y) with respect to which the
applicable statute of limitations has not expired or (z) that has been
previously deferred, are adequate to satisfy any assessment for such Taxes for
any such years.

(c)                Audits, Investigations or Claims. There is no dispute or
Claim which has not been resolved concerning any Tax liability of L360 or any of
its Subsidiaries either (A) claimed or raised by any Taxing authority in writing
or (B) as to which any of the directors and officers (and employees responsible
for Tax matters) of L360 has Knowledge. There is no currently pending audit of
any Tax Return of L360 or any of its Subsidiaries by any Taxing authority, and
L360 has not been notified in writing that any Taxing authority intends to audit
any Tax Return of L360 or any Subsidiary. Neither L360 nor any of its
Subsidiaries has executed any outstanding waivers or consents regarding the
application of the statute of limitations with respect to any Taxes or Tax
Returns.

3.14.        Financial Statements.

(a)                Prior to Closing, L360 shall deliver to the Company copies of
its unaudited consolidated balance sheets, statements of income and statements
of cash flows for the fiscal years ended December 31, 2013 and 2012 (the “L360
Financial Statements”). The L360 Financial Statements present fairly the
financial condition and results of operations of L360 and its Subsidiaries, as
applicable, at the dates and for the periods covered by the L360 Financial
Statements. L360 represents and warrants that there has been no material adverse
change in the financial condition of L360 or any of its Subsidiaries from that
stated in the L360 Financial Statements.

(b)               The L360 Financial Statements and any notes related thereto
comply as to form in all material respects with applicable accounting
requirements, have been prepared in accordance with United States generally
accepted accounting principles (“GAAP”) applied on a consistent basis throughout
the periods involved (except as may be indicated in the notes thereto) and
fairly present in all material respects (subject, in the case of the unaudited
interim financial statements, to normal, recurring year-end adjustments none of
which are or will be material in amount, individually or in the aggregate) the
consolidated financial position of L360 and its Subsidiaries as at the dates
thereof and the consolidated results of their operations and cash flows for the
periods then ended.

(c)                Neither L360 nor any of its Subsidiaries has any direct or
indirect liabilities that were not fully and adequately reflected or reserved
against on the applicable consolidated balance sheets or described in the
applicable notes to the L360 Financial Statements. L360 has no Knowledge of any
circumstance, condition, event or arrangement that has taken place at any time
that may hereafter give rise to any liabilities.

3.15.        Books and Records. The books and records, financial and otherwise,
of L360 and its Subsidiaries are in all material respects complete and correct
and have been maintained in accordance with sound business and bookkeeping
practices so as to accurately and fairly reflect, in reasonable detail, the
transactions and dispositions of the assets and liabilities of L360 and its
Subsidiaries, as applicable.

3.16.        Intellectual Property.

(a)                Except as set forth on Schedule 3.16, neither L360 nor any of
its Subsidiaries has any Intellectual Property for its business as now conducted
and as proposed to be conducted. To the Knowledge of L360, the businesses as
conducted and as proposed to be conducted by L360 and its Subsidiaries, as
applicable, do not and will not cause L360 or any of its Subsidiaries to
infringe or violate any of the Intellectual Property of any other Person.

(b)               L360 and its Subsidiaries, as applicable, each own, or have
the right to use, free and clear of all Liens, other than Permitted Liens, all
of the Intellectual Property necessary for the conduct of their respective
businesses. There are no outstanding options, licenses or agreements of any kind
relating to such Intellectual Property, nor is L360 or any of its Subsidiaries
bound by or a party to any options, licenses or agreements of any kind with
respect to any of such Intellectual Property, other than such licenses or
agreements arising from the purchase of “off the shelf” or standard products.
Neither L360 nor any of its Subsidiaries has received any communications
alleging that L360 or any of such Subsidiaries has violated or, by conducting
its business as conducted and as currently proposed to be conducted by L360 or
any such Subsidiary, violates any Intellectual Property rights of any other
Person.

3.17.        Environmental Matters. L360 and each of its Subsidiaries is in
compliance in all material respects with applicable Environmental Laws; (ii)
L360 and each of its Subsidiaries, as applicable, has all Permits required
pursuant to Environmental Laws and are in compliance in all material respects
with the terms thereof; (iii) there are no past or present events, activities,
practices, incidents, actions or plans in connection with the operations of L360
or any of its Subsidiaries which have given rise to or are reasonably likely to
give rise to any material liability on the part of L360 or any such Subsidiary
under any Environmental Law; (iv) neither L360 nor any of its Subsidiaries has
generated, used, transported, treated, stored, released or disposed of, or has
suffered or permitted anyone else to generate, use, transport, treat, store,
release or dispose of any Hazardous Substance in violation of any Environmental
Laws; and (v) there has not been any generation, use, transportation, treatment,
storage, release or disposal of any Hazardous Substance in connection with the
conduct of the business of L360 or any of its Subsidiaries, or the use of any
property or facility by L360 or any of its Subsidiaries, or to the Knowledge of
L360, any nearby or adjacent properties, in each case, which has created or
might reasonably be expected to create any material liability under any
Environmental Law or which would require reporting to or notification of any
Governmental Body.

3.18.        Real Property. Except as disclosed on Schedule 3.18, neither L360
nor any of its Subsidiaries own, and have not owned, any real property or any
interest in any real property. Any real property owned by L360 or any of its
Subsidiaries is owned free and clear of any Liens, except for those Liens set
forth on Schedule 3.18. L360 or any of its Subsidiaries, as applicable, is in
compliance with Applicable Law pertaining to its ownership and use of any real
property owned by L360 or such Subsidiary.

3.19.        Labor Matters. Neither L360 nor any of its Subsidiaries is now, and
has not been in the last five years, bound by or party to any collective
bargaining agreement and, to the Knowledge of L360, no application for
certification of a collective bargaining agent is pending. L360 and each of its
Subsidiaries is in compliance with all Applicable Laws applicable to each of
them affecting employment practices and terms and conditions of employment.

3.20.        Absence of Liabilities. As of December 31, 2013, the date of L360’s
most recent consolidated balance sheet, except as set forth on such consolidated
balance sheet or on Schedule 3.20, neither L360 nor any of its Subsidiaries has
any debts, liabilities or obligations of any kind, whether accrued, absolute,
contingent or otherwise, and whether due or to become due.

3.21.        Absence of Certain Changes or Events. Except as set forth on
Schedule 3.21 and actions taken in connection with updating Schedule 2.2(c) and
Schedule 2.4(a) prior to Closing, since December 31, 2013, neither L360 nor any
of its Subsidiaries has:

(a)                Conducted any business or engaged in any activities valued in
excess of $100,000, other than activities related to the negotiation and
execution of this Agreement or activities in the ordinary course of its
business, consistent with past practice;

(b)               Declared or made any payment of dividends or other
distributions to its shareholders or upon or in respect of any of its stock
interests or purchased, or obligated itself to purchase, retire or redeem, any
of its stock interests or other securities;

(c)                Amended its charter or Bylaws;

(d)               Borrowed or agreed to borrow any funds; incurred or agreed to
incur or become subject to any debts, liabilities or obligations of any kind
whatsoever (other than (i) in conjunction with the negotiation and execution of
this Agreement, (ii) legal, accounting, advisory and board of director fees and
expenses, (iii) obligations incurred in the ordinary course of business or (iv)
as set forth on Schedule 3.21;

(e)                Except for any Permitted Liens, subjected or agreed to
subject any of the assets or properties of L360 or any of its Subsidiaries to
any Lien or other encumbrance or suffered such to be imposed;

(f)                Except on behalf of its Subsidiaries, guaranteed or agreed to
guarantee the debts or obligations of others; or

(g)               Experienced any change, event or condition (whether or not
covered by insurance) that has resulted in, any Material Adverse Effect on L360
or any of its Subsidiaries.

3.22.        Full Disclosure. This Agreement (including the information
contained in the disclosure schedules) does not (i) contain any representation,
warranty or information that is false or misleading with respect to any material
fact, or (ii) omit to state any material fact necessary in order to make the
representations, warranties and information contained herein, in the context in
which made or provided, not false or misleading.

3.23.        Real Property Leases.

(a)                Schedule 3.23 sets forth a list of all real property leased
or subleased to L360 or any of its Subsidiaries. L360 has delivered or made
available to the Company correct and complete copies of the leases and subleases
(as amended to date) listed on Schedule 3.23.

(b)               Each such lease or sublease is legal, valid, binding,
enforceable and in full force and effect with respect to L360 or its applicable
Subsidiary and, to the L360’s Knowledge, is legal, valid, binding, enforceable
and in full force and effect with respect to each other party thereto (in each
case except as enforceability may be limited by bankruptcy, insolvency,
fraudulent conveyance, reorganization, moratorium or other similar laws
affecting the enforcement of creditor’s rights generally, and except that the
availability of equitable remedies, including specific performance, is subject
to the discretion of the court before which any proceeding therefor may be
brought).

(c)                Neither L360 nor any of its Subsidiaries has received written
notice, from any Person, claiming that is in breach or default under any such
lease or sublease, and to L360’s Knowledge, (i) no other party to any lease or
sublease is in breach or default thereunder and (ii) no event has occurred
which, with notice or lapse of time would constitute a breach or default,
except, in each case, for breaches, defaults and events that would not have a
Material Adverse Effect on L360 or any of its Subsidiaries.

(d)               Neither L360 nor any of its Subsidiaries has received any
written notice of any material dispute with regards to any such lease or
sublease.

(e)                Except with respect to any Permitted Liens, neither L360 nor
any of its Subsidiaries has assigned, transferred, conveyed, mortgaged, deeded
in trust or encumbered any interest in any such leasehold or subleasehold.

3.24.        Insurance. Schedule 3.24 lists each insurance policy (including
fire, theft, casualty, general liability, director and officer, workers
compensation, business interruption, environmental, product liability and
automobile insurance policies and bond and surety arrangements) to which L360 or
any of its Subsidiaries is a party, a named insured, or otherwise the
beneficiary of coverage at any time within the past year. Schedule 3.24 of the
Company also lists each person or entity required to be listed as an additional
insured under each such policy. Each such policy is in full force and effect and
by its terms and with the payment of the requisite premiums thereon will
continue to be in full force and effect following the Closing.

3.25.        Employee Benefits. The Company has no “employee benefit plans,”
within the meaning of Section 3(3) of the Employee Retirement Income Security
Act of 1974, as amended, and the rules and regulations thereunder (“Benefit
Plans”).

3.26.        Board of Directors Action. The Board of Directors of L360 has (i)
determined that the Merger is fair and in the best interests of L360 and its
shareholders, (ii) adopted this Agreement in accordance with the provisions of
the corporate laws of the State of Florida, as applicable, and (iii) directed
that this Agreement and the Merger be submitted to the shareholders for their
adoption and approval and resolved to recommend that the shareholders vote in
favor of the adoption of this Agreement and the approval of the Merger

3.27.        Articles of Incorporation, Bylaws, and Minute Books. The copies of
the Articles of Incorporation and of the Bylaws of L360 and its Subsidiaries
which have been delivered to the Company are true, correct and complete copies
thereof. The corporate minutes of L360 and its Subsidiaries, which have been
delivered to the Company, are accurate minutes of all meetings and accurate
consents in lieu of meetings of the Board of Directors (and any committee
thereof) and of the shareholders of L360 and its Subsidiaries, as applicable,
since the date of their respective incorporations. L360 and its Subsidiaries
have each delivered all books, records, agreements and other material
information of L360 and its Subsidiaries relating to their respective
businesses. All documents furnished or caused to be furnished to the Company by
L360 and its Subsidiaries are true and correct copies, and there are no
amendments or modifications thereto except as set forth in such documents.

Article IV
REPRESENTATIONS AND WARRANTIES
OF THE COMPANY AND MERGER SUB

Except as set forth on the disclosure schedules, the Company, Kingdom Concrete,
Inc. and Merger Sub hereby, jointly and severally, represent and warrant to L360
as follows:

4.1.            Organization and Qualification; Subsidiaries. Each of the
Company Kingdom Concrete, Inc., a Texas corporation (“Kingdom Texas”) and Merger
Sub is a corporation, duly incorporated or organized, validly existing and in
good standing under the laws of its jurisdiction of incorporation or
organization, has requisite power and authority and governmental approvals to
own, lease and operate its properties and to carry on its business as currently
conducted. Each of the Company, Kingdom Texas and Merger Sub is duly qualified
or licensed to do business and is in good standing in each jurisdiction in which
the ownership or leasing of its property or the conduct of its business requires
such qualification or licensing, except where the failure to be so qualified or
licensed or in good standing would not, individually or in the aggregate, have a
Material Adverse Effect on the Company. The Company does not have any
subsidiaries other than Merger Sub and Kingdom Concrete, Inc., a Texas
corporation. Merger Sub does not have any subsidiaries.

4.2.            Equity Investment. Except for Kingdom Concrete, Inc., a Texas
corporation and Merger Sub, the Company does not own any equity interest in any
other corporation or in any partnership, limited liability company or other form
of business entity. Merger Sub does not own any equity interest in any other
corporation or in any partnership, limited liability company or other form of
business entity.

4.3.            Authority to Execute and Perform Agreement. Each of the Company,
Kingdom Texas and Merger Sub has the requisite power and all authority required
to enter into, execute and deliver this Agreement and the other Transaction
Documents to which it is a party, to perform its obligations hereunder and
thereunder and to consummate the Transactions. The execution, delivery and
performance of this Agreement and the consummation of the Transactions have been
duly authorized by all necessary corporate action.

4.4.            Binding Effect. This Agreement has been validly executed and
delivered by each of the Company, Kingdom Texas and Merger Sub and, assuming the
due execution and delivery hereof by L360, constitutes a valid and binding
obligation of each of the Company, Kingdom Texas and Merger Sub, enforceable
against each of them in accordance with its terms, except to the extent such
enforceability may be limited by (i) bankruptcy, insolvency, reorganization,
moratorium or other similar laws of general applicability affecting or relating
to enforcement of creditors’ rights generally, and (ii) general equitable
principles (regardless of whether such enforceability is considered in equity or
at law).

4.5.            Capitalization.

(a)                As of the date hereof, the authorized capital stock of the
Company consists of (i) Five Hundred Million (500,000,000) shares of common
stock, par value $0.001 per share, of which Five Million Seven Hundred Twenty
One Thousand Nine Hundred (5,721,900) shares of common stock are issued and
outstanding, all of which are validly issued, fully paid and non-assessable and
(ii) Twenty Million (20,000,000) shares of preferred stock, par value $0.001 per
share, of which none are issued and outstanding. The Company has no other
authorized, issued or outstanding class of capital stock.

(b)               As of the date hereof, the authorized capital stock of Merger
Sub consists of (i) One Hundred (100) shares of common stock, par value $0.001
per share, all of which are validly issued and outstanding, fully paid and
non-assessable, and owned by the Company. The Merger Sub has no other
authorized, issued or outstanding class of capital stock.

(c)                Obligations. Except as otherwise provided in this Agreement,
in connection with the Merger, there are no obligations, contingent or
otherwise, of the Company or Merger Sub to repurchase, redeem or acquire shares
of the Company or Merger Sub.

(d)               Options, Warrants, etc. Except as otherwise provided in this
Agreement, in connection with the Merger, there are no existing options, rights,
subscriptions, warrants, unsatisfied preemptive rights, calls or commitments
relating to (i) the authorized and unissued capital stock of the Company, (ii)
the authorized and unissued capital stock of Merger Sub or (iii) any securities
or obligations convertible into or exchangeable for, or giving any Person any
right to subscribe for or acquire from the Company or from Merger Sub any shares
of capital stock of the Company or Merger Sub and no such convertible or
exchangeable securities or obligations are outstanding.

(e)                Registration. The outstanding shares of the capital stock of
the Company and Merger Sub have been issued in full compliance with the
registration and prospectus delivery requirements of the Securities Act or in
compliance with applicable exemptions therefrom, and the registration and
qualification requirements of all applicable securities laws of states of the
United States.

(f)                Merger Shares.

(i)                 The Merger Shares, when paid for and then issued as provided
in this Agreement, will be duly authorized and validly issued, fully paid and
non-assessable, and will be free of any Liens or encumbrances and of
restrictions on transfer, other than restrictions on transfer under applicable
state and federal securities laws or the Transaction Documents.

(ii)               The (A) L360 Common Stock exchanged for Merger Shares, in
connection with the Merger, inclusive of all L360 Convertible Securities
exchanged for or converted into L360 Common Stock prior to the Closing Date and
(B) the Merger Shares underlying the L360 Exchange Convertible Notes, will
consist of One Hundred Fifty Four Million Seven Hundred Thirty Five Thousand
Five Hundred Four (154,735,504) of the Company Common Stock.

4.6.            Approvals. The Board of Directors of the Company, by resolutions
duly adopted at a meeting duly called and held at which a quorum was present or
by the unanimous written consent in lieu of such a meeting, has approved this
Agreement, the Merger and the Transactions in accordance with the requirements
of the Nevada Revised Statutes. The Board of Directors of Merger Sub, by
resolutions duly adopted at a meeting duly called and held at which a quorum was
present or by the unanimous written consent in lieu of such a meeting, has
approved this Agreement, the Merger and the Transactions in accordance with the
requirements of the FLBCA and such Board shall cause the Company as the sole
shareholder of Merger Sub to approve the Merger.

4.7.            SEC Reports and Financial Statements. Except as set forth on
Schedule 4.7:

(a)                Since March 30, 2009, each form, report, schedule,
registration statement, proxy statement, information statement, exhibit and any
other document, to the extent required to be filed in accordance with Applicable
Law by the Company with the Securities and Exchange Commission (the “SEC”) (as
such documents have been amended prior to the date hereof, the “SEC Reports”),
as of its respective date, has complied in all material respects with the
applicable requirements of the Securities Act and Exchange Act and was timely
filed (except where a valid extension of the filing date was filed and the
applicable SEC Report was filed within the period permitted by such extension).
None of the SEC Reports, as of their respective dates, contained any untrue
statement of a material fact or omitted to state a material fact required to be
stated therein or necessary to make the statements therein, in the light of the
circumstances under which they were made, not misleading, except for such
statements, if any, as have been modified or superseded by subsequent filings
prior to the date hereof.

(b)               The financial statements of the Company included in such SEC
Reports and any notes related thereto comply as to form in all material respects
with applicable accounting requirements and with the published rules and
regulations of the SEC with respect thereto, have been prepared in accordance
with GAAP applied on a consistent basis throughout the periods involved (except
as may be indicated in the notes thereto or, in the case of the unaudited
interim financial statements, as permitted by Form 10-Q of the SEC) and fairly
present in all material respects (subject, in the case of the unaudited interim
financial statements, to normal, recurring year-end adjustments none of which
are or will be material in amount, individually or in the aggregate) the
financial position of the Company as at the dates thereof and the results of
their operations and cash flows for the periods then ended.

(c)                The Company does not have any direct or indirect liabilities
that were not fully and adequately reflected or reserved against on the balance
sheet or described in the notes to the audited financial statements of the
Company. The Company has no Knowledge of any circumstance, condition, event or
arrangement that has taken place at any time that may hereafter give rise to any
liabilities.

4.8.            No Material Adverse Change. The Company has not conducted any
business or engaged in any activities other than activities in the ordinary
course, consistent with past practice, and there has been no change in the
business, properties, assets, operations or condition (financial or otherwise)
which has resulted or reasonably could be expected to result in or which the
Company has reason to believe could reasonably be expected to result in a
Material Adverse Effect on it, and the Company has no Knowledge of any such
change that is threatened, nor has there been any damage, destruction or loss
affecting the assets, properties, business, operations or condition (financial
or otherwise), whether or not covered by insurance which has resulted or
reasonably could be expected to result in or which the Company has reason to
believe could reasonably be expected to result in a Material Adverse Effect on
the Company. Since December 31, 2013, the Company has not taken, directly or
indirectly, any of the actions identified in Section 5.1, except as (i) set
forth in the Recent Reports, (ii) provided in this Agreement, with respect to
the Merger and related Transactions or (iii) otherwise set forth on Schedule
4.8.

4.9.            Books and Records. The books and records, financial and
otherwise, of the Company are in all material respects complete and correct and
have been maintained in accordance with sound business and bookkeeping practices
so as to accurately and fairly reflect, in reasonable detail, the transactions
and dispositions of the assets and liabilities of the Company

4.10.        Litigation. There are no Legal Proceedings pending or, to the
Knowledge of the Company, threatened against or involving the Company, Kingdom
Texas or Merger Sub, or any of their respective property or assets. There are no
outstanding orders, judgments, injunctions, awards or decrees of any court,
governmental or regulatory body or arbitration tribunal against or involving the
Company, Kingdom Texas or Merger Sub.

4.11.        Absence of Liabilities. As of December 31, 2013, the date of the
Company’s most recent balance sheet, the Company has no debts, liabilities or
obligations of any kind, whether accrued, absolute, contingent or otherwise, and
whether due or to become due, that are not otherwise set forth in such balance
sheet or on Schedule 4.11, which shall be updated as of the Closing Date.

4.12.        Title to Properties; Absence of Liens. The Company, Kingdom Texas
and Merger Sub have good and marketable title to all of their respective assets
and properties, whether real, personal or fixed, free and clear of all Liens,
except for Liens for Taxes not yet due and payable or which the Company is
contesting in good faith and for which adequate reserves have been established.

4.13.        Compliance with Laws. Neither the Company, Kingdom Texas nor Merger
Sub is in violation of, default under, or conflict with, any applicable Order or
any Applicable Law, except for any such violations that would not, individually
or in the aggregate, have a Material Adverse Effect on the Company, Kingdom
Texas or Merger Sub.

4.14.        Intellectual Property. Neither the Company, Kingdom Texas nor
Merger Sub owns, licenses or otherwise has any rights in or to any Intellectual
Property.

4.15.        Non-Contravention. The execution and delivery of this Agreement and
the other Transaction Documents by the Company, Kingdom Texas and Merger Sub, as
applicable, the performance by the Company, Kingdom Texas and Merger Sub of
their respective obligations hereunder and thereunder, and the consummation of
the Transactions contemplated hereby and thereby by each of them (A) do not and
will not conflict with, or result in a breach or violation of (i) any provision
of the charter or bylaws of the Company, Kingdom Texas or Merger Sub, (ii) any
Applicable Law, (iii) any material agreement, contract, lease, license or
instrument to which the Company or Merger Sub is a party or by which the
Company, Kingdom Texas or Merger Sub or any of their respective properties or
assets are bound and (B) will not result in the creation or imposition of any
Lien upon any of the property or assets of the Company, Kingdom Texas or Merger
Sub pursuant to any provision of any contract or Lien.

4.16.        Consents and Approvals. Except for (i) those consents, approvals,
authorizations, filings or notices set forth on Schedule 4.16, (ii) applicable
requirements of the Securities Act, the Exchange Act or Blue Sky Laws, (iii)
notices and filings in connection with the Merger, no consent, approval or
authorization of, filing with, or notice to, any Governmental Body is required
by the Company in connection with the execution, delivery and performance by the
Company, Kingdom Texas or Merger Sub of this Agreement, each and every agreement
contemplated hereby, and the consummation by the Company, Kingdom Texas and
Merger Sub of the Transactions.

4.17.        Material Contracts. Schedule 4.17 sets forth all Material Contracts
to which the Company is a party. The Company has delivered to or made available
to L360 a correct and complete copy of each Material Contract. With respect to
each such Material Contract, (a) such Material Contract is legal, valid, binding
and enforceable and in full force and effect with respect to the Company, and,
to the Company’s Knowledge, such Material Contract is legal, valid, binding and
is enforceable and in full force and effect with respect to each other party
thereto (in each case except as enforceability may be limited by bankruptcy,
insolvency, fraudulent conveyance, reorganization, moratorium or other similar
laws affecting the enforcement of creditor’s rights generally, and except that
the availability of equitable remedies, including specific performance, is
subject to the discretion of the court before which any proceeding therefor may
be brought) and (b) (i) the Company has not received written notice, from any
Person, claiming that the Company is in breach or default under any Material
Contract, (ii) to the Company’s Knowledge, no other party to any such Material
Contract is in breach or default of any Material Contract and (iii) to the
Company’s Knowledge, no event has occurred which with notice or lapse of time
would constitute a breach or default under any Material Contract; except, in
each case, for breaches, defaults and events that would not have a Material
Adverse Effect on the Company. The Company is not a party to any oral contract,
agreement or other arrangement which, if reduced to written form, would be
required to be listed on Schedule 4.17 under the terms of this Section 4.17.

4.18.        Taxes. Except as set forth on Schedule 4.18:

(a)                Filing of Tax Returns. The Company has timely filed, or has
had timely filed on its behalf, with the appropriate Taxing authorities all Tax
Returns in respect of Taxes required to be filed by the Company. The Tax Returns
filed (including any amendments thereto) are complete and accurate in all
material respects. The Company has not requested any extension of time within
which to file any Tax Return in respect of any Taxes, which Tax Return has not
since been filed in a timely manner. To the Knowledge of the Company, no Claim
has ever been made by any Taxing authority in a jurisdiction where the Company
does not file Tax Returns, or has Tax Returns filed on its behalf, that the
Company is or may be subject to taxation by that jurisdiction, or liable for
Taxes owing to that jurisdiction.

(b)               Payment of Taxes. All Taxes owed by the Company (whether or
not shown as due on any Tax Returns) have been paid in full or adequate reserves
on its books and/or records have been established. The Company has withheld and
paid all Taxes required to have been withheld and paid in connection with
amounts paid or owing to any employee, independent contractor, creditor,
stockholder, or other third party. The Company has made all required estimated
Tax payments sufficient to avoid any underpayment penalties. The unpaid Taxes of
the Company (A) do not, as of the Closing Date, exceed the reserve for Tax
liability (rather than any reserve for deferred Taxes established to reflect the
timing differences between book and Tax income) set forth on the face of the
Company’s most recent balance sheets (rather than any notes thereto) and (B) do
not exceed that reserve as adjusted for the passage of time through the Closing
Date in accordance with the past custom and practice of the Company in filing,
or having filed on their behalf, their Tax Returns. The charges, accruals and
reserves on the books of the Company in respect of any liability for Taxes (x)
based on or measured by net income for any years not finally determined, (y)
with respect to which the applicable statute of limitations has not expired or
(z) that has been previously deferred, are adequate to satisfy any assessment
for such Taxes for any such years.

(c)                Audits, Investigations or Claims. There is no dispute or
Claim which has not been resolved concerning any Tax liability of the Company
either (A) claimed or raised by any Taxing authority in writing or (B) as to
which any of the directors and officers (and employees responsible for Tax
matters) of the Company has Knowledge. There is no currently pending audit of
any Tax Return of the Company by any Taxing authority, and the Company has not
ever been notified in writing that any Taxing authority intends to audit any Tax
Return of the Company. The Company has not executed any outstanding waivers or
consents regarding the application of the statute of limitations with respect to
any Taxes or Tax Returns.

(d)               Lien. There are no encumbrances for Taxes (other than for
current Taxes not yet due and payable) on any assets of the Company.

(e)                Tax Elections. The Company (i) has not agreed, and is not
required, to make any adjustment under Section 481(a) of the Code by reason of a
change in accounting method or otherwise; (ii) has not made an election pursuant
to Code Sections 338 or 336(e) or the regulations thereunder or any comparable
provisions of any foreign or state or local income tax law; (iii) is not subject
to any constructive elections under Code Section 338 or the regulations
thereunder; (iv) has not made any payments, is not obligated to make any
payments, and is not a party to any agreement that under certain circumstances
could obligate it to make any payments that will not be deductible under §280G
and §162(m) of the Code; and (v) has not made any of the foregoing elections and
is not required to apply any of the foregoing rules under any comparable state
or local income Tax provision.

(f)                Prior Affiliated Groups. The Company (A) has never been a
member of an affiliated group of corporations within the meaning of Section 1504
of the Code and (B) does not have any liability for the Taxes of any person
under Treas. Reg. §1502-6 (or any similar provision of state, local or foreign
law), as a transferee or successor, by contract or otherwise. Except as
otherwise disclosed in the SEC Reports, the Company is not a successor to any
other person by way of merger, reorganization or similar transaction.

(g)               Tax Sharing Agreements. The Company is not a party to any Tax
allocation, indemnity or sharing or similar agreement.

(h)               Section 355. The Company has not distributed the stock of a
“controlled corporation” (within the meaning of that term as used in Section
355(a) of the Code) in a transaction subject to Section 355 of the Code within
the past two years.

(i)                 Partnerships. The Company does not own an interest in a
partnership for Tax purposes.

4.19.        Environmental Matters. (i) The Company is in compliance in all
material respects with applicable Environmental Laws; (ii) the Company has all
Permits required pursuant to Environmental Laws and are in compliance in all
material respects with the terms thereof; (iii) there are no past or present
events, activities, practices, incidents, actions or plans in connection with
the operations of the Company which have given rise to or are reasonably likely
to give rise to any liability on the part of the Company under any Environmental
Law; (iv) the Company has not generated, used, transported, treated, stored,
released or disposed of, or has suffered or permitted anyone else to generate,
use, transport, treat, store, release or dispose of any Hazardous Substance in
violation of any Environmental Laws; and (v) there has not been any generation,
use, transportation, treatment, storage, release or disposal of any Hazardous
Substance in connection with the conduct of the business of the Company or the
use of any property or facility by the Company, or to the Knowledge of the
Company, any nearby or adjacent properties, in each case, which has created or
might reasonably be expected to create any material liability under any
Environmental Law or which would require reporting to or notification of any
Governmental Body.

4.20.        Real Property. The Company does not own any real property or any
interest in any real property.

4.21.        Broker’s Fees. No broker, finder, agent or similar intermediary has
acted on behalf of the Company or Merger Sub in connection with this Agreement
or the Transactions, and there are no brokerage commissions, finders’ fees or
similar fees or commissions payable in connection therewith based on any
agreement, arrangement or understanding with the Company or Merger Sub.

4.22.        Labor Matters. The Company is not now, and has not previously been
bound by or party to any collective bargaining agreement and, to the Knowledge
of the Company, no application for certification of a collective bargaining
agent is pending. The Company is in compliance with all Applicable Laws
applicable to the Company affecting employment practices and terms and
conditions of employment.

4.23.        Articles of Incorporation, Bylaws, and Minute Books. The copies of
the Articles of Incorporation and of the Bylaws of the Company and Merger Sub
which have been delivered to L360 are true, correct and complete copies thereof.
The corporate minutes of the Company and Merger Sub, which have been delivered
to L360, are complete and accurate minutes of all meetings and accurate consents
in lieu of meetings of the Board of Directors (and any committee thereof) and of
the stockholders of the Company and Merger Sub, as applicable, since the date of
their respective incorporations and accurately reflect all transactions referred
to in such minutes and consents in lieu of meetings. The Company and Merger Sub
have each delivered L360 all books, records, agreements and other material
information of the Company and Merger Sub relating to their respective
businesses. All documents furnished or caused to be furnished to L360 by the
Company and Merger Sub are true and correct copies, and there are no amendments
or modifications thereto except as set forth in such documents.

4.24.        Full Disclosure. This Agreement (including the information
contained in the disclosure schedules) and the SEC Reports, do not (i) with
respect to the Company, contain any representation, warranty or information that
is false or misleading with respect to any material fact, or (ii) with respect
to the Company, omit to state any material fact necessary in order to make the
representations, warranties and information contained herein (including the
information contained in the disclosure schedules) and the SEC Reports, in the
context in which made or provided, not false or misleading.

Article V
ADDITIONAL AGREEMENTS OF THE PARTIES

5.1.            Actions Pending Closing. From the date hereof until the
Effective Time, unless otherwise agreed to in writing, each of the parties to
this Agreement agree to conduct its business and operations only in the ordinary
course and in substantially the same manner as heretofore conducted and the
Company shall continue to make timely filings (except pursuant to valid
extensions agreed to by L360) as required by the SEC pursuant to the Securities
Act and the Exchange Act and shall not take any action that will adversely
affect the ability of the Company to qualify for quotation of its common stock
on the OTCQB tier of the OTC Market. Without limiting the generality of the
foregoing, prior to the Effective Time, none of the parties to this Agreement
shall, except as contemplated by this Agreement, including in connection with
L360’s delivery of updated Schedule 2.2(c) and updated Schedule 2.4(a) prior to
Closing, without the prior written consent of the other parties to this
Agreement, directly or indirectly, do any of the following (all of which shall
also apply to the parties’ Subsidiaries):

(a)                except to the extent required by Applicable Law, or as
contemplated by this Agreement, amend or otherwise change the articles of
incorporation, Bylaws, operating agreement or other similar organizational
document;

(b)               issue or authorize or propose the issuance of, sell, pledge or
dispose of, grant or otherwise create, or agree to issue or authorize or propose
the issuance, sale, pledge, disposition, grant or creation of any additional
shares of, or any options, warrants, convertible securities or other rights of
any kind to acquire any shares of, its capital stock or any debt or equity
securities convertible into or exchangeable for such capital stock, except that
this provision shall not be applicable to L360, provided that any change in
L360’s outstanding securities shall require an applicable adjustment to the
Conversion Rate and none of such actions shall cause L360’s representations and
warranties not to be true and accurate as of the date made if made as of a
specific date or as of the Closing Date;

(c)                purchase, redeem or otherwise acquire or retire, or offer to
purchase, redeem or otherwise acquire or retire, any shares of its capital stock
(including any security convertible or exchangeable into its capital stock),
except for the cancelation of Six Hundred Thousand shares in connection with the
spin-off of Kingdom Texas as set forth in Section 5.19 hereof and that this
provision shall not be applicable to L360, provided that any change in L360’s
outstanding securities shall require an applicable adjustment to the Conversion
Rate and none of such actions shall cause L360’s representations and warranties
not to be true and accurate as of the date made if made as of a specific date or
as of the Closing Date;

(d)               enter into any Material Contract, except in the ordinary
course of business;

(e)                declare, set aside, make or pay any dividend or other
distribution, payable in cash, stock, property or otherwise, with respect to any
of its capital stock, reclassify, recapitalize, split, combine or exchange any
of its shares of capital stock;

(f)                incur or become contingently liable with respect to any
indebtedness for borrowed money or guarantee any such indebtedness or issue any
debt securities, except that this provision shall not be applicable to L360,
provided that any change in L360’s outstanding securities shall require an
applicable adjustment to the Conversion Rate and none of such actions shall
cause L360’s representations and warranties not to be true and accurate as of
the date made if made as of a specific date or as of the Closing Date;

(g)               (i) increase the compensation payable or to become payable to,
or enter into any employment agreement with, any of its directors, executive
officers or employees, (ii) grant any severance or termination pay to any
director, officer or employee, (iii) enter into any severance agreement with any
director, officer or employee, (iv) establish, adopt, enter into, terminate,
withdraw from or amend in any material respect or take action to accelerate any
rights or benefits under any collective bargaining agreement, any stock option
plan or any employee Benefit Plan or policy, or (v) hire any employee or
consultant;

(h)               take any action, other than reasonable actions in the ordinary
course of business and consistent with past practice, with respect to accounting
policies or procedures, except as may be required by GAAP;

(i)                 acquire or agree to acquire by merging or consolidating
with, or by purchasing a substantial equity interest in or a substantial portion
of the assets of, or by any other means, any business or any corporation,
partnership, association or other business entity;

(j)                 mortgage or otherwise encumber, subject to any Lien, or
sell, transfer or otherwise dispose of, any of its properties or assets that are
material, individually or in the aggregate;

(k)               adopt a plan of complete or partial liquidation, dissolution,
restructuring, recapitalization or other reorganization;

(l)                 pay, discharge or satisfy any Claims, liabilities or
obligations (absolute, accrued, asserted or unasserted, contingent or
otherwise), other than the payment, discharge or satisfaction in the ordinary
course of business and consistent with past practice of liabilities reflected or
reserved against in its financial statements or incurred in the ordinary course
of business and consistent with past practice;

(m)             take, or agree in writing or otherwise to take, any of the
actions described in Sections 5.1(a) through (l) above, or any action which
would make any of the representations or warranties contained in this Agreement
untrue or incorrect in any material respect or prevent the parties to this
Agreement from performing or cause the parties to this Agreement not to perform
their respective covenants under this Agreement in any material respect;

(n)               waive, release, assign, settle or compromise any material
rights, Claims or litigation (including any confidentiality agreement);

(o)               authorize any of, or commit or agree to take any of, the
foregoing actions; or

(p)               make or change any Tax election, settle any audit, Claim or
examination of Taxes, adopt or apply to change any method of accounting or
accounting practice for Tax purposes, file any amended Tax Return, enter into
any closing agreement or request a Tax ruling from a Tax authority, settle any
Claims for Taxes, surrender any right to Claim a refund of Taxes, consent to any
extension or waiver of the limitation period applicable to any Taxes, Tax Return
or Claim for Taxes, or take any action or fail to take any action that would
have a material adverse effect on the Tax liability of any of the parties to
this Agreement.

5.2.            L360 Shareholders’ Approval. As soon as practicable after the
date hereof, L360 will take all steps necessary to solicit the approval of the
requisite number of the L360 Shareholders approving the Merger and this
Agreement in accordance with the provisions of the FLBCA and its bylaws (the
“L360 Consent”). Except as otherwise contemplated by this Agreement and subject
to the exercise of the fiduciary duties of L360’s Board of Directors, the Board
of Directors of L360 (i) shall recommend to the L360 Shareholders that they
approve the Merger, and (ii) shall use its reasonable best efforts to obtain the
L360 Consent.

5.3.            Efforts; Consents. Each of the parties to this Agreement agrees
to, and to cause its respective Subsidiaries to, use reasonable best efforts to
take or cause to be taken all actions necessary, proper or advisable to
consummate the Merger and the Transactions. Without limiting the generality of
the foregoing, each of the parties hereto shall use, and shall cause its
respective Subsidiaries to use, reasonable best efforts to obtain all
authorizations, consents, orders and approvals of Federal, state, and local
regulatory bodies, that are or may become necessary for the performance of its
respective obligations pursuant to this Agreement, the other Transactions
Documents and the consummation of the Transactions, and shall cooperate fully in
promptly seeking to obtain such authorizations, consents, orders and approvals
as may be necessary for the performance of its respective obligations pursuant
to this Agreement, the other Transaction Documents and the Transactions. The
parties shall not take, and shall cause their respective Subsidiaries not to
take, any action which would have the effect of delaying, impairing or impeding
the receipt of any required regulatory approvals, and the parties shall use, and
shall cause their respective Subsidiaries to use, reasonable best efforts to
secure such approvals as promptly as possible. The parties shall use, and shall
cause their respective Subsidiaries to use, reasonable best efforts not to take
any action or enter into any transaction which would result in a breach of any
covenant made by such party in this Agreement.

5.4.            Filing of Tax Returns; Payment of Taxes. Each of the parties to
this Agreement will prepare in a manner consistent with its past practice and
timely file all Tax Returns it is required to file, the due date of which
(without extensions) occurs on or before the Closing Date and shall pay all
Taxes due with respect to any such Tax Returns.

5.5.            Access to Information.

(a)                The Company, through its duly appointed representatives,
shall afford L360 and shall cause its independent accountants to afford to L360,
and its accountants, counsel and other representatives, reasonable access during
normal business hours during the period prior to the Closing to all information
concerning the Company and/or Kingdom Texas as L360 may reasonably request,
provided that the Company shall not be required to disclose any information
which it is legally required to keep confidential. L360 will not use such
information for purposes other than this Agreement and will otherwise hold such
information in confidence (and L360 will cause its consultants and advisors also
to hold such information in confidence) in accordance with Section 5.7
(Confidentiality).

(b)               L360, through its duly appointed representatives, shall afford
the Company and shall cause its independent accountants to afford to the Company
and its accountants, counsel and other representatives, reasonable access during
normal business hours during the period prior to the Closing to all of L360’s
and each of its Subsidiaries’ properties, books, contracts, commitments and
records and to the audit work papers and other records of L360’s independent
accountants. During such period, L360 shall use reasonable efforts to furnish
promptly to the Company such information concerning L360 and its Subsidiaries as
the Company may reasonably request, provided that L360 shall not be required to
disclose any information which it is legally required to keep confidential. The
Company will not use such information for purposes other than this Agreement and
will otherwise hold such information in confidence (and the Company will cause
its consultants and advisors also to hold such information in confidence) in
accordance with Section 5.7 (Confidentiality).

5.6.            Confidentiality. Unless (i) otherwise expressly provided in this
Agreement, (ii) required by Applicable Law, (iii) necessary to secure any
required consents as to which the other party has been advised, or (iv)
consented to in writing by L360 and the Company, this Agreement and any
information or documents furnished in connection herewith shall be kept strictly
confidential by the Company, L360 and its Subsidiaries, and their respective
officers, directors, employees, agents, Affiliates, accountants, counsel,
investment bankers, financial advisors or other representatives (collectively,
“Representatives”). Prior to any disclosure pursuant to the preceding sentence,
the party intending to make such disclosure shall consult with the other party
to the extent practicable regarding the nature and extent of the disclosure.
Subject to the preceding sentence, nothing contained herein shall preclude
disclosures to the extent necessary to comply with accounting, SEC and other
disclosure obligations imposed by Applicable Law. In the event the Merger is not
consummated, L360 and the Company shall return to the other or destroy all
documents furnished by the other and all copies thereof made by such party and
will hold in absolute confidence all information obtained from the other party
except to the extent (i) such party is required to disclose such information by
Applicable Law or such disclosure is necessary in connection with the pursuit or
defense of a Claim, (ii) such information was known by such party prior to such
disclosure or was thereafter developed or obtained by such party independent of
such disclosure, (iii) such party received such information on a
non-confidential basis from a source, other than the other party, which is not
known by such party to be bound by a confidentiality obligation with respect
thereto or (iv) such information becomes generally available to the public or is
otherwise no longer confidential. Prior to any disclosure of information
pursuant to the exception in clause (i) of the preceding sentence, the party
intending to disclose the same shall, so long as not prohibited by Applicable
Law or Claim, notify the party which provided the same to the extent practicable
in order that such party may seek a protective order or other appropriate remedy
should it choose to do so.

5.7.            Notification of Certain Matters. The Company or L360, as
applicable, shall give prompt notice to other, as between them, if any of the
following occurs after the date of this Agreement: (i) receipt of any notice or
other communication in writing from any person alleging that the consent of such
person is or may be required in connection with the transactions contemplated by
this Agreement; (ii) receipt of any notice or other communication from any
Governmental Authority (including, but not limited to, FINRA, the SEC or any
securities exchange) in connection with the transactions contemplated by this
Agreement; (iii) the occurrence or non-occurrence of any fact or event which
could reasonably be expected to cause any covenant, condition or agreement
hereunder not to be complied with or satisfied in any material respect; (iv) the
commencement or threat of any Material Legal Proceedings involving or affecting
the Company, on one hand, or L360 or any of its Subsidiaries, on the other hand,
or any of their respective properties or assets; (v) the occurrence or
non-occurrence of any fact or event that causes or is reasonably likely to cause
a breach by the Company, on one hand, or L360, on the other hand, of any
provision of this Agreement, and (vi) the occurrence of any event that, had it
occurred prior to the date of this Agreement without any additional disclosure
hereunder, would have constituted a Material Adverse Effect on the Company, on
one hand, or on L360 or any of its Subsidiaries, on the other hand.

5.8.            Non-Solicitation.

(a)                No party to this Agreement, nor any of their respective
Representatives shall (i) directly or indirectly, initiate, solicit or
encourage, or take any action to facilitate the making of, any Acquisition
Proposal (defined below), (ii) enter into any agreement or take any other action
that by its terms could reasonably be expected to adversely affect the
consummation of the Merger and related transactions, or (iii) directly or
indirectly engage or otherwise participate in any discussions or negotiations
with, or provide any information or data to, or afford any access to their
properties, books or records to, or otherwise assist, facilitate or encourage,
any person (other than L360, the Company, or any Affiliate or associate thereof)
relating to any Acquisition Proposal.

(b)               Each of the parties to this Agreement and each of their
Representatives shall immediately cease and cause to be terminated all existing
discussions and negotiations, if any, with any other persons conducted
heretofore with respect to any Acquisition Proposal.

(c)                The Company and L360 shall immediately provide to the other
written notice of any Acquisition Proposal received by it or any of its
Representatives, which notice shall include information about the third party
making the Acquisition Proposal and any other details about the Acquisition
Proposal.

(d)               For purposes of this Agreement, an “Acquisition Proposal”
means any inquiry, proposal or offer from any person relating to (i) any direct
or indirect acquisition or purchase of a business that constitutes 50% or more
of the net revenues, net income or assets of any party to this Agreement, taken
as a whole, or 50% or more of the common stock or voting power (or of securities
or rights convertible into or exercisable for such common stock or voting power)
of the Company or L360, (ii) any tender offer or exchange offer that if
consummated would result in any person beneficially owning 50% or more of the
common stock or voting power (or of securities or rights convertible into or
exercisable for such common stock or voting power) of the Company or L360, (iii)
any merger, consolidation, business combination, recapitalization, liquidation,
dissolution or similar transaction involving the Company, L360 or any of their
Subsidiaries that constitutes 50% or more of the net revenues, net income or
assets of the Company and its Subsidiaries or L360 and its Subsidiaries, as the
case may be, taken as a whole, or that results in the stockholders of the
Company or the L360 Shareholders, as the case may be, immediately prior to such
transaction owning less than 50% of the outstanding voting securities of the
Company or L360, as the case may be, immediately after such transaction, in each
case other than the transactions contemplated by this Agreement, or (iv) any
transaction that could reasonably result in discouraging or frustrating the
transactions contemplated herein or that are incidental hereto. Each of the
transactions referred to in clauses (i) - (iv) of the foregoing definition of
Acquisition Proposal, other than the Merger proposed by this Agreement, is
referred to herein as an “Acquisition Transaction.”

5.9.            Further Assurances. At any time and from time to time after the
Closing, each party to this Agreement agrees to cooperate with each other party
and to execute and deliver such other documents, instruments of transfer or
assignment, files, books and records and do all such further acts as may be
reasonably required to consummate the Transactions, including to provide any
necessary information in connection with the Company’s filing its Information
Statement with the SEC.

5.10.        Public Disclosure. Prior to the Closing, each party to this
Agreement shall consult with each other party before issuing any press release
or otherwise making any public statements, announcements or communications with
respect to this Agreement or any of the Transactions and shall not issue any
such press release or make any such public statement, announcement or
communication without the prior written consent of the other parties, which
consent shall not be unreasonably withheld, except as may be required by
Applicable Law.

5.11.        Board of Directors. Prior to the Effective Time, the Board of
Directors of the Company, in accordance with Applicable Law, shall take all
necessary action (including the resignation of existing directors) to cause its
Board of Directors, as of the date that is the later of: (i) ten days after the
filing of a Schedule 14F-1 Information Statement, if applicable, or (ii) the
Effective Time (such date, the “Appointment Date”), to consist of a total of
nine (9) directors, with all such directors to be designated in writing by L360,
each to hold office from the Appointment Date until their respective successors
are duly elected or appointed and qualify, or they resign or are removed.

5.12.        Compliance with Securities Laws Relating to the Issuance of the
Merger Shares. Prior to the Closing, L360 shall request the L360 Shareholders to
execute an investment representation letter, in the form of Exhibit A (each an
“Investment Letter”), providing their respective status as “accredited
investors,” as such term is defined in Regulation D promulgated under the
Securities Act. The Company, Merger Sub and the Surviving Corporation shall take
such steps as may be necessary to comply with all federal securities laws and
Blue Sky Laws of all jurisdictions which are applicable to the issuance of the
Merger Shares in connection with the Merger. L360 shall use its best efforts, to
the extent commercially reasonable, to assist the Company as may be necessary to
comply with such federal securities laws and Blue Sky Laws.

5.14.        Reorganization. Except for the transactions contemplated by this
Agreement, the parties shall not take any action, or cause the Surviving
Corporation to take any action, which would have the result of disqualifying the
Merger as a reorganization pursuant to Section 368(a)(2)(E) of the Code. In
addition, no party shall adopt any position (or cause the Surviving Corporation
to adopt any position) which is inconsistent with the treatment of the Merger as
a tax-free reorganization.

5.15.        Reasonable Commercial Efforts and Further Assurances. Each party,
at the reasonable request of another party, and as soon as practicable, shall
execute and deliver at the requesting party’s expense such other instruments and
do and perform such other acts and things as may be necessary or desirable for
effecting completely the consummation of this Agreement and the transactions
contemplated hereby.

5.16.        Indemnification. All rights to indemnification and advancement of
expenses existing in favor of those Persons who are or were directors, officers,
agents or employees of the Company (the “Indemnified Persons”) for acts and
omissions occurring prior to the Effective Time, as provided in the Company’s
Certificate of Incorporation or Bylaws (in each case as in effect as of the date
of this Agreement), excluding any actions or omissions of any Indemnified Person
constituting willful misconduct or gross negligence, shall survive the Merger
and shall be fully complied with by the Company and the Surviving Corporation,
to the fullest extent permitted by the laws of the State of Nevada.

5.17.        Payment of Certain Expenses by L360. Subject to and upon the
Closing of the transactions contemplated in this Agreement, L360 shall pay to
Davisson, for services provided in connection with the Merger and all of the
other transactions contemplated herein, an aggregate amount not to exceed
$50,000, payable, in cash, at Closing.

5.18.        Survival of Representations and Warranties. All representations,
warranties and agreements made by the parties to this Agreement or in any
certificate, schedule, document or instrument furnished hereunder or in
connection with the execution and performance of this Agreement shall survive
the Closing for a period of twelve (12) months.

5.19.        Spin-Off of Kingdom Concrete, Inc., Subsidiary. Simultaneously with
the Closing, the Company’s operating subsidiary, Kingdom Texas shall be
“spun-out” and otherwise divested from the Company. This divestiture shall be
effected by the transfer of 100% of the capital stock of Kingdom Texas (the
“Kingdom Texas Stock”) being transferred to Edward Stevens in exchange for the
transfer to the Company and cancelation of 600,000 shares of the Company’s
Common Stock held by Edward Stevens in exchange for the Kingdom Texas Stock,
whereupon the Company will retain no more ownership of Kingdom Texas and all of
the assets and liabilities of Kingdom Texas shall remain with Kingdom Texas.

Article VI
CONDITIONS TO CLOSING

6.1.            Conditions to Each Party’s Obligations to Consummate the
Transactions. The respective obligations of each party to this Agreement to
consummate the Merger and the Transactions relating thereto, shall be subject to
the following conditions, unless waived in writing prior to the Closing Date by
L360, in the case of the Company, Kingdom Texas or Merger Sub, or by the
Company, in the case of L360:

(a)                Consents and Approvals. All consents, approvals,
authorizations, orders and action of any Governmental Body required to permit
the consummation of the Transactions shall have been obtained or made and shall
be in full force and effect.

(b)               No Restraints. No action shall have been taken, and no
statute, rule, regulation, executive order, judgment, decree, or injunction
shall have been enacted, entered, promulgated or enforced (and not repealed,
superseded, lifted or otherwise made inapplicable), by any court or governmental
or regulatory agency of competent jurisdiction which restrains, enjoins or
otherwise prohibits the consummation of the Transactions (each party agreeing to
use its reasonable best efforts to avoid the effect of any such statute, rule,
regulation or order or to have any such order, judgment, decree or injunction
lifted).

(c)                L360 Shareholders. On or before the day immediately prior to
the Closing Date, L360 shall have delivered to the Company and the Exchange
Agent the updated Schedule 2.2(c) reflecting the L360 Shareholders of record and
their corresponding ownership as of the Closing Date.

(d)               L360 Non-Converting Securities. On or before the day
immediately prior to the Closing Date, L360 shall have delivered to the Company
the updated Schedule 2.4(a) to list the L360 Non-Converting Securities as of the
Closing Date.

(e)                Investment Letter. Each L360 Shareholder shall have delivered
to L360 a completed Investment Letter.

(f)                Exemption from Registration of Merger Shares. The Company and
L360 shall be satisfied that the issuances of the Merger Shares shall be exempt
from registration under the Securities Act pursuant to the provisions of
Regulation D promulgated under the Securities Act and Section 4(2) of the
Securities Act.

(g)               No Bankruptcy. No proceeding in which the Company, Merger Sub
or LC or any of its Subsidiaries shall be a debtor, defendant or party seeking
an order for its own relief or reorganization shall have been brought or be
pending by or against any of the foregoing under any United States or state
bankruptcy or insolvency law.

6.2.            Conditions to Obligations of the Company, Kingdom Texas and
Merger Sub to Consummate the Transactions.

The obligations of the Company, Kingdom Texas and Merger Sub to consummate the
Merger and the Transactions relating thereto, shall be subject to the
satisfaction of the following conditions, unless waived in writing prior to the
Closing Date by the Company:

(a)                Representations and Warranties. The representations and
warranties of L360 contained herein shall be true and correct, in each case at
and as of the Effective Time, with the same force and effect as though made at
and as of the Effective Time (except to the extent a representation or warranty
speaks specifically as of an earlier date, in which case as of such date).

(b)               Performance of Obligations. L360 shall have performed, in all
material respects, all obligations and complied with all covenants required by
this Agreement to be performed or complied with, in all material respects, at or
prior to the Effective Time.

(c)                Officer’s Certificate. L360 shall have executed and delivered
to the Company and Merger Sub a certificate, dated the Closing Date, and signed
by an officer of L360, evidencing compliance with Section 6.2(a) and Section
6.2(b) hereof.

(d)               Secretary’s Certificate. The Company and Merger Sub shall have
received from the Secretary of L360 a certificate (i) certifying the current
L360’s Articles of Incorporation, (ii) certifying the current Bylaws of L360,
(iii) certifying the resolutions of the Board of Directors of L360, (vi)
certifying the resolutions of the L360 Shareholders, and (v) attesting to the
incumbency of the officers of L360.

(e)                Due Diligence. The Company shall have completed its
financial, business and legal due diligence investigation of L360 to the
Company’s and its counsel’s satisfaction which shall be determined at the sole
and absolute discretion of the Company and its counsel.

(f)                Stock Certificates and Accompanying Stock Transfer Documents.
Certificates evidencing all of the L360 Common Stock to be exchanged, at
Closing, for the right to receive Merger Shares, pursuant to the terms of the
Merger, shall have been delivered by the Exchange Agent to Davisson, counsel to
the Company in accordance with Section 2.2(a).

(g)               Approval. L360 shall have obtained the requisite approval of
the L360 Shareholders as required for the consummation of the Merger and this
Agreement in accordance with the FLBCA.

(h)               Material Adverse Effect. There shall not have occurred after
the date hereof any event or events that, individually or in the aggregate,
constitute a Material Adverse Effect on L360 or any of its Subsidiaries.

6.3.            Conditions to Obligations of L360 to Consummate the
Transactions. The obligation of L360 to consummate the Merger and the
Transactions relating thereto, shall be subject to the satisfaction of the
following conditions, unless waived in writing prior to the Closing Date by TG:

(a)                Representations and Warranties. The representations and
warranties of the Company and Merger Sub contained herein shall be true and
correct, in each case at and as of the Effective Time, with the same force and
effect as though made at and as of the Effective Time (except to the extent a
representation or warranty speaks specifically as of an earlier date, in which
case as of such date).

(b)               Performance of Obligations. The Company and Merger Sub each
shall have performed, in all material respects, all obligations and complied
with all covenants required by this Agreement to be performed or complied with,
in all material respects, by it at or prior to the Effective Time.

(c)                Officer’s Certificate. Each of the Company and the Merger Sub
shall have executed and delivered to L360 a certificate, dated the date of
Closing and signed by an officer of the Company and the Merger Sub,
respectively, evidencing compliance with Sections 6.3(a) and 6.3(b) hereof

(d)               Secretary’s Certificate. L360 shall have received from the
Secretary of the Company and Merger Sub a certificate (i) certifying their
current Articles of Incorporation, respectively, (ii) certifying their current
Bylaws of the Company and Merger Sub, respectively, (iii) certifying their
resolutions of the Board of Directors of the Company and Merger Sub,
respectively, (vi) certifying the resolutions of the sole shareholder of Merger
Sub, and (v) attesting to the incumbency of the officers of the Company and
Merger Sub, respectively.

(e)                Due Diligence. L360 shall have completed its financial,
business and legal due diligence investigation of the Company, Kingdom Texas and
Merger Sub to L360’s and its counsel’s satisfaction which shall be determined at
the sole and absolute discretion of L360 and its counsel.

(f)                Certificates for Merger Shares. The Company shall have made
sufficient arrangement with its transfer agent for the delivery of certificates
to the L360 Shareholders, with respect to the Merger Shares, as provided in
Section 2.2(b).

(g)               Approval. Merger Sub shall have obtained the requisite
approval of the Merger Sub Shareholders as required for the consummation of the
Merger and this Agreement in accordance with the FLBCA.

(h)               Material Adverse Effect. There shall not have occurred after
the date hereof any event or events that, individually or in the aggregate,
constitute a Material Adverse Effect on the Company or Merger Sub.

(i)                 DTC Eligibility. The Company Common Stock shall be eligible
for the Depository Trust Company's full range of depository services.

(j)                 Current Reports. The Company shall have filed with the SEC
all SEC Reports required to be filed prior to the Closing, including those set
forth on Schedule 4.7.

(k)               Resignations. Existing officers of Company shall resign as of
the Closing Date and the existing board of directors of Company shall resign as
of the Appointment Date.

(l)                 Spin-Off of Kingdom Texas. Closing of the spin-off of
Kingdom Texas described in Section 5.19 shall have occurred.

(m)             Name Change. The name of the Company shall be changed to
“Latitude 360, Inc.” effective as of the Closing Date.

Article VII
TERMINATION

7.1.            Termination. This Agreement may be terminated at any time prior
to the Effective Time as follows:

(a)                by the mutual written consent of the parties to this
Agreement;

(b)               by either the Company or L360, by written notice to the other
if, for any reason, (i) the Closing has not occurred prior to the close of
business on or before the Outside Closing Date (unless such date is extended, by
the mutual agreement of the parties); provided, however, that the right to
terminate this Agreement pursuant to this Section 7.1(b) shall not be available
to the Company or L360, as applicable, if the party seeking to terminate the
Agreement is responsible for the delay or (ii) if the party seeking to terminate
the Agreement is responsible for any condition to Closing under Article IV not
being satisfied;

(c)                by either the Company or L360, by written notice to the
other, if any court of competent jurisdiction shall have issued an order,
judgment or decree (other than a temporary restraining order) restraining,
enjoining or otherwise prohibiting the Merger and such order, judgment or decree
shall have become final and nonappealable;

(d)               at the election of the Company, if (i) L360 has materially
breached any representation, warranty, covenant or agreement contained in this
Agreement, which breach has not been cured on or before thirty (30) Business
Days following delivery of written notice of such breach by the Company to L360;
provided, however, that the right to terminate this Agreement pursuant to this
Section 7.1(d)(i) shall not be available to the Company if the Company at such
time, is in material breach of any representation, warranty, covenant or
agreement set forth in this Agreement or (ii) the Company or its counsel is not
satisfied with the financial, business or legal due diligence investigation of
L360 or any item or issue that is discovered in the course of such investigation
as determined by the Company or its counsel in its sole and absolute discretion;
or

(e)                at the election of L360, if (i) the Company has materially
breached any representation, warranty, covenant or agreement contained in this
Agreement, which breach has not been cured on or before thirty (30) Business
Days following delivery of written notice to the Company of such breach by L360;
provided, however, that the right to terminate this Agreement pursuant to this
Section 7.1(e) shall not be available to L360 if L360, at such time, is in
material breach of any representation, warranty, covenant or agreement set forth
in this Agreement or (ii) L360 or its counsel is not satisfied with the
financial, business or legal due diligence investigation of the Company or any
item or issue that is discovered in the course of such investigation as
determined by L360 or its counsel in its sole and absolute discretion.

7.2.            Effect of Termination. In the event of the termination of this
Agreement by either the Company or L360, or both of them, pursuant to Section
7.1(a), Section 7.1(b), Section 7.1(c), Section 7.1(d)(ii) or Section
7.1(e)(ii), (i) this Agreement shall forthwith become void and have no further
force or effect, and (ii) there shall be no further liability under this
Agreement on the part of L360 or the Company, except, in either case, with
respect to the provisions of Section 5.6 (Access to Information), Section
5.7(Confidentiality), Section 5.11 (Public Disclosure), this Section and Section
7.3 (Expenses, Termination Fees), each of which shall survive the termination of
this Agreement.

7.3.            Expenses; Termination Fees.

(a)                Except as set forth in this Section 7.3, or otherwise
specifically provided in this Agreement, all costs and expenses incurred in
connection with this Agreement, the Merger and the other Transactions shall be
paid by the party incurring such costs and expenses, whether or not the Merger
is consummated.

(b)               Notwithstanding the foregoing, in the event of the termination
of this Agreement by either (i) the Company, pursuant to the provisions of
Section 7.1(d)(i-ii), or (ii) L360, pursuant to the provisions of Section
7.1(e)(i-ii), in each case, which shall include the attempted termination of
this Agreement, by either party other than as provided in Section 7.1, where the
non-terminating party has been determined (i) by a court of competent
jurisdiction (by a non-appealable decision), (ii) pursuant to a decision
rendered in binding arbitration (which is not appealable) or (iii) by the
parties, pursuant to a settlement agreement, in any case, to have materially
breached this Agreement so as to provide for a right of termination pursuant to
either Section 7.1(d)(i-ii) or Section 7.1(e)(i-ii), as applicable, then such
non-terminating party shall be required to pay the terminating party’s Expenses
incurred in connection with the transactions contemplated hereunder.

(c)                Notwithstanding the foregoing, in the event a party
terminates this Agreement, in accordance with Section 7.1(d)(i) or Section
7.1(e)(i), as applicable, and the non-terminating party has been determined (i)
by a court of competent jurisdiction (by a non-appealable decision), (ii)
pursuant to a decision rendered in binding arbitration (which is not appealable)
or (iii) by the parties, pursuant to a settlement agreement, in any case, to
have materially breached this Agreement so as to provide for a right of
termination pursuant to either Section 7.1(d)(i) or Section 7.1(e)(i), as
applicable, then such non-terminating party shall be required to pay the
terminating party’s Expenses incurred in connection with the transactions
contemplated hereunder.

(d)               All payments required under Section 7.3(b) shall be made by
wire transfer of immediately available funds to an account designated by the
party to whom such payment will be made.

(e)                The term “Expenses” shall mean all out-of-pocket expenses
incurred by the Company and its affiliates, on the one hand, or L360 and its
affiliates, on the other hand, in connection with this Agreement and/or any
other Transaction Documents, any letter of intent related to this Agreement, and
the transactions contemplated hereby or incidental hereto, including, without
limitation, reasonable fees and expenses of accountants, attorneys and financial
advisors.

(f)                The parties acknowledge that the agreements contained in this
Section 7.3 are an integral part of the transactions contemplated by this
Agreement, and that, without these agreements, none of L360, the Company nor
Merger Sub would enter into this Agreement. Accordingly, if either party fails
to promptly pay any amounts owing pursuant to this Section 7.3 when due, then
the party from whom such payment is due shall in addition thereto pay to the
other party all costs and expenses (including fees and disbursements of counsel)
incurred in collecting such amounts, together with interest on such amounts (or
any unpaid portion thereof) from the date such payment was required to be made
until the date such payment is received by the party entitled to such payment
hereunder at the prime rate of Chase Manhattan as in effect from time to time
during such period.

Article VIII
MISCELLANEOUS

8.1.            Certain Definitions; Rules of Construction. Definitions shall
apply equally to both the singular and plural forms of the terms defined.
Whenever the context may require, any pronoun shall include the corresponding
masculine, feminine and neuter forms. All references herein to Articles,
Sections, Exhibits and Schedules shall be deemed to be references to Articles
and Sections of, and Exhibits and Schedules to, this Agreement unless the
context shall otherwise require. All Exhibits and Schedules attached hereto
shall be deemed incorporated herein as if set forth in full herein and, unless
otherwise defined therein, all terms used in any Exhibit or Schedule shall have
the meaning ascribed to such term in this Agreement. The words “include,”
“includes” and “including” shall be deemed to be followed by the phrase “without
limitation.” The words “hereof,” “herein” and “hereunder” and words of similar
import when used in this Agreement shall refer to this Agreement as a whole and
not to any particular provision of this Agreement. Unless otherwise expressly
provided herein, any agreement, plan, instrument or statute defined or referred
to herein or in any agreement or instrument that is referred to herein means
such agreement, plan, instrument or statute as from time to time amended,
modified or supplemented, including (in the case of agreements or instruments)
by waiver or consent and (in the case of statutes) by succession of comparable
successor statutes and references to all attachments thereto and instruments
incorporated therein. For the purposes of this Agreement, the following terms
shall have the following meanings:

“Acquisition Proposal” has the meaning set forth in Section 5.9.

“Acquisition Transaction” has the meaning set forth in Section 5.9.

“Adjustment Event” has the meaning set forth in Section 2.3.

“Affiliate” shall mean, with respect to any Person, any other Person that
directly or indirectly controls, is controlled by, or is under common control
with, such first Person. The term “control” means possession, directly or
indirectly, of the power to direct or cause the direction of the management or
policies of a Person, whether through the ownership of voting securities, by
contract or otherwise.

“Applicable Law” means any Federal, state or local law, regulation, code,
ordinance, statute, rule, Order, judgment, decree or other requirement of a
Governmental Body applicable to the business of the Company or L360, as the
context may require.

“Appointment Date” has the meaning set forth in Section 5.12.

“Benefit Plans” has the meaning set forth in Section 3.26.

“Blue Sky Laws” has the meaning set forth in Section 3.10.

“Business Day” means any day other than Saturday or Sunday or any other day on
which banks in the State of New York are permitted or obligated to be closed for
business.

“Certificate of Merger” has the meaning set forth in Section 1.2.

“Claim” means any action, suit, claim, complaint, demand, litigation or similar
proceeding.

“Closing” has the meaning set forth in Section 1.2.

“Closing Date” has the meaning set forth in Section 1.2.

“Code” means the United States Internal Revenue Code of 1986, as amended.

“Company” has the meaning set forth in the preamble.

“Company Common Stock” has the meaning set forth in Section 2.1(a).

“Company Stockholder” and “Company Stockholders” have the meaning set forth in
Section 2.1(a).

“Conversion Rate” has the meaning set forth in Section 2.1(a).

“Dissenting Shares” shall have the meaning set forth in Section 2.9.

“Effective Time” has the meaning set forth in Section 1.2.

“Environmental Laws” means all applicable statutes, rules, regulations,
ordinances, orders, decrees, judgments, permits, licenses, consents, approvals,
authorizations, and governmental requirements or directives or other obligations
lawfully imposed by Governmental Body under federal, state, local or common law,
indemnity agreements or other contractual obligations, in each case, pertaining
to the protection of the environment, protection of public health, protection of
worker health and safety, the treatment, emission and/or discharge of gaseous,
particulate and/or effluent pollutants, and/or the handling of hazardous
materials, including, without limitation, the Clean Air Act, 42 U.S.C. § 7401,
et seq., the Comprehensive Environmental Response, Compensation and Liability
Act of 1980 (“CERCLA”), 42 U.S.C. § 9601, et seq., the Federal Water Pollution
Control Act, 33 U.S.C. § 1321, et seq., the Hazardous Materials Transportation
Act, 49 U.S.C. § 1801, et seq., the Resource Conservation and Recovery Act, 42
U.S.C. § 6901, et seq. (“RCRA”), and the Toxic Substances Control Act, 15 U.S.C.
§ 2601, et seq.

“Exchange Act” means the Securities and Exchange Act of 1934, as amended, and
the rules and regulations promulgated thereunder.

“Exchange Agent” has the meaning set forth in Section 2.2(a).

“Expenses” has the meaning set forth in Section 7.3(d).

“FLBCA” has the meaning set forth in the recitals.

“GAAP” has the meaning set forth in Section 3.14(b).

“Governmental Body” means any court, administrative or regulatory agency or
commission or other governmental authority of competent jurisdiction.

“Hazardous Substances” means any pollutants, contaminants, toxic or hazardous or
extremely hazardous substances, materials, wastes, constituents, compounds,
chemicals (including, without limitation, petroleum or any by-products or
fractions thereof, any form of natural gas, Bevill Amendment materials, lead,
asbestos and asbestos-containing materials, building construction materials and
debris, polychlorinated biphenyls (“PCBs”) and PCB-containing equipment, radon
and other radioactive elements, ionizing radiation, electromagnetic field
radiation and other non-ionizing radiation, sonic forces and other natural
forces, infectious, carcinogenic, mutagenic, or etiologic agents, pesticides,
defoliants, explosives, flammables, corrosives and urea formaldehyde foam
insulation) that are regulated by any Environmental Laws.

“Indemnified Persons” has the meaning set forth in Section 5.16.

“Intellectual Property” means all of the following as they are used in
connection with the business of a Person as presently conducted and as they
exist in all jurisdictions throughout the world, in each case, to the extent
owned by such Person:

(a)                patents, patent applications and inventions, designs and
improvements described and claimed therein, patentable inventions and other
patent rights (including any divisions, continuations, continuations-in-part,
substitutions, or reissues thereof, whether or not patents are issued on any
such applications and whether or not any such applications are modified,
withdrawn, or resubmitted);

(b)               trademarks, service marks, trade dress, trade names, brand
names, designs, logos, or corporate names, whether registered or unregistered,
and all registrations and applications for registration thereof; and

(c)                copyrights and mask works, including all renewals and
extensions thereof, copyright registrations and applications for registration
thereof.

“Investment Letter” has the meaning set forth in Section 5.13.

“Knowledge” with respect to L360, the actual knowledge of Brent Brown or Greg
Garson, and with respect to the Company, Kingdom Texas and Merger Sub, the
actual knowledge of Edward Stevens.

“L360” has the meaning set forth in the preamble.

“L360 Common Stock” has the meaning set forth in Section 2.1(a).

“L360 Consent” has the meaning set forth in Section 5.3.

“L360 Convertible Securities” has the meaning set forth in Section 2.4 (a).

“L360 Exchange Convertible Notes” has the meaning set forth in Section 2.4(b).

“L360 Financial Statements” has the meaning set forth in Section 3.14.

“L360 Non-Converting Notes” has the meaning set forth in Section 2.4(a).

“L360 Preferred Stock” has the meaning set forth in Section 2.4(a).

“L360 Shareholder” and “L360 Shareholders” have the meaning set forth in Section
2.1(a).

“L360 Warrant” has the meaning set forth in Section 2.4.

“Lien” means any mortgage, pledge, lien, charge, easement, restrictive covenant,
encumbrance, voting or transfer restriction, or security interest.

“Material Adverse Effect” means any change, effect, event or occurrence that is
materially adverse to the condition (financial or otherwise), assets,
properties, business or operations of a Person and its Subsidiaries, taken as a
whole.

“Material Contract” means all contracts, agreements, understandings or
arrangements, whether or not in writing, to which a Person is a party or by or
to which any of them or any of their assets or properties are bound or subject,
which has a contract value or obligation in excess of $100,000.

“Material Legal Proceedings” has the meaning set forth in Section 3.7.

“Merger” has the meaning set forth in the recitals.

“Merger Shares” has the meaning set forth in Section 2.1(a).

“Merger Sub” has the meaning set forth in the preamble.

“Orders” has the meaning set forth in Section 3.9.

“Permitted Liens” has the meaning set forth in Section 3.8.

“Person” means any individual, corporation, partnership, limited liability
company or partnership, joint venture, association, joint-stock company, trust,
unincorporated organization or government (including any agency or political
subdivision thereof).

“Recapitalization Adjustments” has the meaning set forth in Section 2.5.

“Recent Reports” has the meaning set forth in Section 4.8.

“Representatives” has the meaning set forth in Section 5.7.

“SEC” has the meaning set forth in Section 4.7(a).

“SEC Reports” has the meaning set forth in Section 4.7(a).

“Securities Act” means the Securities Act of 1933, as amended, and the rules and
regulations promulgated thereunder.

“Subsidiary” of any Person means any corporation, partnership, joint venture or
other legal entity of which such Person (either directly or through or together
with any other Subsidiary of such Person), owns, directly or indirectly, 50% or
more of the stock or other equity interests the holders of which are generally
entitled to vote for the election of the board of directors or similar governing
body of such corporation, partnership, joint venture or other legal entity.

“Surviving Corporation” has the meaning set forth in Section 1.1.

“Tax” or “Taxes” means any taxes, charges, fees, imposts, levies or other
assessments, including, without limitation, all net income, franchise, profits,
gross receipts, capital, sales, use, ad valorem, value added, transfer, transfer
gains, inventory, capital stock, license, withholding, payroll, employment,
social security (or similar), unemployment, excise, severance, stamp,
occupation, real or personal property, premium, windfall profits, environmental
(including taxes under Section 59A of the Code), customs duties, registration,
alternative or add-on minimum, and estimated taxes, customs duties, fees,
assessments and charges of any kind whatsoever, together with any interest and
any penalties, fines, additions to tax or additional amounts thereon whether
disputed or not, imposed by any taxing authority (Federal, state, local or
foreign) and shall include any transferee liability in respect of Taxes.

“Tax Return” means any returns, declarations, reports, estimates, information
returns or statements relating to Taxes, including any schedule or attachment
thereto, and including any amendment thereof.

“Transaction Documents” means this Agreement and each of the agreements and
instruments contemplated hereby or thereby, including, without limitation, the
Certificate of Merger, all certificates deliverable by the parties, pursuant to
Section 6.2 and Section 6.3, the disclosure schedules and all documents,
instruments or agreements attached to or contemplated by any of the foregoing.

“Transactions” has the meaning set forth in Section 3.3.

8.2.            Waivers and Amendments. Subject to Applicable Law, this
Agreement may be amended, superseded, canceled, renewed or extended, and the
terms hereof may be waived, only by a written instrument signed by the parties
hereto or, in the case of a waiver, by or on behalf of the party waiving
compliance. No delay on the part of any party in exercising any right, power or
privilege hereunder shall operate as a waiver thereof, nor shall any waiver on
the part of any party of any such right, power or privilege, nor any single or
partial exercise of any such right, power or privilege, preclude any further
exercise thereof or the exercise of any other such right, power or privilege.

8.3.            Governing Law. THIS AGREEMENT SHALL BE GOVERNED AND CONSTRUED IN
ACCORDANCE WITH THE LAWS OF THE STATE OF FLORIDA, WITHOUT REGARD TO THE
PRINCIPLES OF CONFLICTS OF LAWS OF SUCH STATE, APPLICABLE TO AGREEMENTS MADE AND
TO BE PERFORMED ENTIRELY WITHIN SUCH STATE.

8.4.            Notices. Any notices or other communications required under this
Agreement shall be in writing and be effective (a) upon delivery if given by
hand delivery or facsimile transmission; (b) on the next day after given if
delivered by overnight courier; (c) on the third day after depositing with the
U.S. Postal Service, if delivered by certified mail, return receipt requested;
or (d) upon receipt by email delivery, if receipt is confirmed, and shall be
given at the addresses, facsimile numbers or email addresses set forth below,
with copies provided as follows:

(a)                if to the Company or Merger Sub:

Kingdom Koncrete, Inc.

4232 E. Interstate 30
Rockwall, Texas 75087

Attn: Edward Stevens, Chief Executive Officer

Fax:

Email:

 

with a copy to:

Davisson & Associates, PA

4124 Quebec Avenue North, Suite 306

Minneapolis, MN 55427

Attn: Peder K. Davisson

Fax: (763) 355-5679

Email: pederd@davissonpa.com

 

(b)               if to L360:

Latitude 360, Inc.

6022 San Jose Blvd, 2nd Floor

Jacksonville, FL 32217

Attn: Brent W. Brown, Chief Executive Officer

Fax: (904) 730-0010

Email: bbrown@the-brownstonegroup.com

With a copy to:

Greenberg Traurig, P.A
5100 Town Center Circle
Suite 400
Boca Raton, FL 33486
Attn: Bruce C. Rosetto, Esq.
Fax: (561) 367-6225

Email: rosettob@gtlaw.com

 

 

or at such other place or places or to such other person or persons as shall be
designated in writing by the parties to this Agreement in the manner herein
proved.

8.5.            Section Headings. The section and paragraph headings contained
in this Agreement are for reference purposes only and shall not in any way
affect the meaning or interpretation of this Agreement.

8.6.            Counterparts. This Agreement may be executed in one or more
counterparts, each of which shall be deemed to be an original, but all of which,
together, shall constitute one and the same instrument. This Agreement may be
executed by facsimile or other electronic image transmission technology. Copies
of signature pages delivered by facsimile or other means of electronic image
transmission shall have the same force and effect as originals thereof.

8.7.            Assignments. This Agreement, by operation of law or otherwise,
shall be binding upon and inure to the benefit of successors and legal
representatives of the parties hereto.

8.8.            Entire Agreement; Enforceability. This Agreement and the other
Transaction Documents, including the Exhibits and Schedules attached hereto and
thereto: (i) constitute the entire agreement among the parties with respect to
the Transactions and supersede all prior agreements and understandings, both
written and oral, among the parties, with respect to the subject matter hereof
and thereof; and (ii) shall be binding upon, and are solely for the benefit of
each party hereto and nothing in this Agreement is intended to confer upon any
other Person any rights or remedy of any nature whatsoever hereunder or by
reason of this Agreement or any of the other Transaction Documents.

8.9.            Severability. Any term or provision of this Agreement which is
invalid, illegal or unenforceable in any jurisdiction shall, as to that
jurisdiction, be ineffective to the extent of such invalidity, illegality or
unenforceability without rendering invalid, illegal or unenforceable the
remaining terms and provisions of this Agreement or affecting the validity or
enforceability of any of the terms or provisions of this Agreement in any other
jurisdiction. If any provision of this Agreement is so broad as to be
unenforceable, the provision shall be interpreted to be only so broad as is
enforceable.

 

 

[Signature page follows]

 

 

IN WITNESS WHEREOF, the parties hereto have caused this Agreement and Plan of
Merger to be duly executed as of the date first above written.

  KINGDOM KONCRETE, INC.           By:  /s/ Edward Stevens   Name: Edward
Stevens   Title: Chief Executive Officer           LATITUDE GLOBAL ACQUISITION
CORP.           By:  /s/ Edward Stevens   Name: Edward Stevens   Title: Chief
Executive Officer           LATITUDE 360, INC.           By:  /s/ Brent W. Brown
  Name: Brent W. Brown   Title: Chief Executive Officer

 

 

 

 

 

 

 

